Case 19-02134-GLT           Doc 343
                                 Filed 05/22/20 Entered 05/22/20 14:01:12 Desc Main
                                Document     Page 1 of 63               FILED
                                                                        5/22/20 1:12 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                        COURT - WDPA
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                                  :   Case No. 18-24070-GLT
                                                         :
 ONEJET, INC.,                                           :   Chapter 7
                                                         :
                  Debtor                                 :
                                                         :
                                                         :
 WOODY PARTNERS, et al.,                                 :   Adv. No. 19-02134-GLT
                                                         :
                  Plaintiffs,                            :   Related to Dkt. Nos. 239, 244, 263, 265,
                                                         :                        267, 269
 v.                                                      :
                                                         :
 MATTHEW R. MAGUIRE, et al.,                             :
                                                         :
                  Defendants.                            :
                                                         :

                                       MEMORANDUM OPINION

                  Plaintiffs, Woody Partners, et al., filed an Amended Complaint asserting eight

 separate causes of action against seven defendants arising out of the marketing and sale of

 securities in OneJet, Inc., a defunct regional air transportation provider.1                The Defendants,

 Matthew and Patrick Maguire, Boustead Securities, LLC, Robert Campbell, Melvin Pirchesky,

 Robert Lewis, and David Minnotte, have now brought six motions to dismiss the Amended

 Complaint between them (collectively, the “Motions”).2 Plaintiffs oppose each of the motions in




 1
          Amended Complaint at Dkt. No. 216.
 2
          The Motions to Dismiss include: (a) David Minnotte’s Motion to Dismiss the Amended Complaint at Dkt.
          No. 239; (b) Notice of Motion and Motion to Dismiss filed by Defendants Boustead Securities, LLC and
          Robert Campbell at Dkt. No. 244; (c) Defendant Melvin Pirchesky’s Motion to Dismiss the Plaintiff’s
          Amended Complaint at Dkt. No. 263; (d) Motion to Dismiss filed by Defendant Robert Lewis Dkt. No. 265;
          (e) Defendant Patrick Maguire’s Motion to Dismiss Plaintiffs Woody Partners, et al.’s Amended Complaint
          at Dkt. No. 267; and (f) Defendant Matthew Maguire’s Motion to Dismiss Plaintiffs Woody Partners, et
          al.’s Amended Complaint at Dkt. No. 269.


                                                        1
Case 19-02134-GLT          Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                       Document     Page 2 of 63


 a consolidated brief.3 After conducting a hearing on this matter, the Court is now prepared to

 issue a written ruling on the Motions solely for the benefit of the parties.

 I.     BACKGROUND4

                OneJet was a Pittsburgh-based air transportation business formed by Matthew

 Maguire and his father, the late Patrick Maguire, to provide nonstop air service to regional

 markets.5 With Matthew Maguire as chief executive officer, OneJet began flight operations in

 April 2015.6 Over three years later, OneJet shuttered its business.7 After several creditors

 commenced an involuntary bankruptcy proceeding, this Court entered an order for relief against

 OneJet under chapter 7 of the Bankruptcy Code.8 A chapter 7 trustee is now liquidating its

 remaining assets.

                The Plaintiffs are a collection of 64 investors who separately acquired over

 $13,000,000 in OneJet securities in the three years before its demise.9 They commenced this

 action by filing a Complaint in the Court of Common Pleas of Allegheny County, Pennsylvania



 3
        Brief in Opposition to [the] Motions to Dismiss Amended Complaint at Dkt. No. 300 (“Plaintiffs’ Brief in
        Opposition”).
 4
        Except where otherwise noted, all facts referenced in this Memorandum Opinion are taken from the
        averments of the Amended Complaint which, for the purpose of adjudicating the Motions, are assumed to
        be true.
 5
        See Amended Complaint at ¶¶ 17-19; Suggestion of Death Upon the Record Pursuant to Federal Rule of
        Bankruptcy Procedure 7025 and Federal Rule of Civil Procedure 25(a) at Dkt. No. 322. The Estate of
        Patrick Maguire has since been substituted as a party defendant in place of Patrick Maguire. Dkt. No. 342.
 6
        See Statement of Financial Affairs, Case No. 18-24070, Dkt. No. 60 at 85; Amended Complaint at ¶ 20.
 7
        See Amended Complaint at ¶ 102.
 8
        See Case No. 18-24070-GLT, Dkt. No. 27. Unless expressly stated otherwise, all references to
        “Bankruptcy Code” or to specific sections shall be to the Bankruptcy Reform Act of 1978, as amended by
        the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”), Pub. L. No. 109-8,
        119 Stat. 23, 11 U.S.C. § 101, et seq. All references to “Bankruptcy Rule” shall be to the Federal Rules of
        Bankruptcy Procedure.
 9
        The Amended Complaint references 59 separate plaintiff groupings, with five spouses or significant others.


                                                        2
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12         Desc Main
                                         Document     Page 3 of 63


 (the “State Court”) alleging violations of Pennsylvania securities laws and asserting common law

 claims for negligent misrepresentation and aiding and abetting violations of state securities laws

 against Matthew and Patrick Maguire (together, the “Maguires”); Melvin Pirchesky, Robert

 Campbell, and Boustead Securities, LLC (together, the “Boustead Defendants”); Robert Lewis,

 and David Minnotte.10

                  Plaintiffs contend that while seeking public investment in OneJet, the Maguires

 embarked on a scheme to violate the Pennsylvania Securities Act of 1972, 70 Pa. Stat. Ann. § 1-

 101, et seq (the “PSA”), by making a series of false statements and misrepresentations to induce

 investors to purchase OneJet securities. The Maguires allegedly misrepresented the size of their

 personal investment in OneJet, its cash flow “burn rate,” the number of planes in its fleet, and the

 composition of its board of directors and management team.11              Plaintiffs also accuse the

 Maguires of circulating OneJet financial statements that were “simply made up.”12

                  To assist their efforts to raise investment capital, the Maguires engaged Boustead

 Securities, LLC (“Boustead”) in February 2017.13 Boustead is a broker-dealer (as that term is

 defined by the PSA) registered with the Financial Industry Regulatory Authority (“FINRA”).14

 Melvin Pirchesky and Robert Campbell marketed and sold OneJet securities as agents of

 Boustead.15 They allegedly repeated many of the Maguires’ misrepresentations while assuring




 10
        Amended Complaint at ¶ 1.
 11
        Id. at ¶¶ 45, 47.
 12
        Id. at ¶ 47.
 13
        Id. at ¶ 50.
 14
        Id. at ¶¶ 10, 52; see also 70 P.S. § 1-102(e).
 15
        See Amended Complaint at ¶¶ 11, 12; see also 70 P.S. § 1-102(c).

                                                         3
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                        Document     Page 4 of 63


 investors that OneJet’s financial information was vetted for accuracy.16 Plaintiffs also claim the

 Boustead Defendants projected a false sense of legitimacy to OneJet’s operations by suggesting,

 among other things, that Campbell was an aviation expert and that OneJet’s financial information

 comported with FINRA standards.17 Because Campbell and Pirchesky are not alleged to have

 acted outside the scope of their agency, all claims against the pair are imputed to Boustead.

 According to the Amended Complaint, the Boustead Defendants solicited investments from 28

 plaintiffs (together, the “Broker Plaintiffs”) and sold securities to at least 26 of them.18 The

 remaining 36 plaintiffs (collectively, the “Non-Broker Plaintiffs”) did not have any dealings with

 the Boustead Defendants and do not claim to have received any information or materials

 produced by them.19


 16
        Amended Complaint at ¶¶ 56-67.
 17
        Id. at ¶¶ 41(10(D)(2))), (14(D)), 54, 61-62.
 18
        See Notice Of Motion and Motion to Dismiss at 3; see also Amended Complaint at ¶ 11. The “Broker
        Plaintiffs” are: Woody Partners (Amended Complaint at ¶ 7(1)); Aloe Brothers, LLC (Id. at ¶ 7(2)); David
        Aloe (Id. at ¶¶ 7(3), 41(3)); Kevin Altomari (Id. at ¶ 7(4)); Robert Auray, Jr. and Marion Auray (Id. at ¶
        7(5)); Blair Oak Investments, LP (Id. at ¶ 7(10)); Eugene K. Connors and Tina Houmis (Id. at ¶ 7(13);
        Andrew J. Constantakis (Id. at ¶ 7(14)); Nicholas P. Constantakis and Veronica Constantakis (Id. at ¶
        7(15)); Flighthawk, LLC (Id. at ¶ 7(21)); John A. George and Carolyn D. George (Id. at ¶ 7(22); William E.
        Hunt (Id. at ¶ 7(25)); James R. Johnson and Matthew Johnson (Id. at ¶ 7(27)); Michael J. Lewis (Id. at ¶
        7(32)); James Liken (Id. at ¶ 7(33)); Randy Lueth (Id. at ¶ 7 (34), 41(34)); Orttech, Ltd. (Id. at ¶ 7(40));
        Robert A. Pietandrea (Id. at ¶ 7(41)); James J. Restivo and Gail Restivo (Id. at ¶ 7(42)); Triad Investments,
        Inc. (Id. at ¶ 7(52)); The Gregory S. Zenczak Family Dynasty Trust (Id. at ¶ 7(58)); and The Stephen J.
        Zenczak Family Dynasty Trust (Id. at ¶ 7(59)). Although Boustead tallies the number at 24, there are
        actually 28 Broker Plaintiffs when spouses or significant others are factored in. Each of these plaintiffs
        allegedly purchased securities from Pirchesky (acting as Boustead’s agent) with the exception of David
        Aloe and Randy Lueth, who allegedly received Pirchesky’s solicitation materials but purchased their
        securities from Matthew Maguire. Amended Complaint at ¶¶ 7(3), (34); 41(3), (34). At this preliminary
        stage of the proceeding, the Court finds it unnecessary to distinguish Aloe and Lueth from the other Broker
        Plaintiffs.
 19
        The “Non-Broker Plaintiffs” are: Clement R. Austin, B5S, LLC, William Benter, Richard Berglund,
        Ronald Cindrich, Clariot New Albany, Cowen OJ Investment, LLC, DelMetro, Inc., Robert Denove,
        Corina Diehl, Stephen Einhorn, The Harding-Brown Family Trust, Timothy Hoeksema, Jeffrey Joerres,
        James R. Johnson, Scott Kern, Keith Kronk, Dennis Kuester, David Matter, Kenneth McCrory, Mitchell
        Elias Nahra, M.D., William Nasgovitz, North Star Coal Co. Non-Bargaining Employees Profit Sharing
        Plan, Susan Rosen, James V. Sacco, William Sarris, 7th Street Properties, LP, Sheertex Fabrics, LLC, Jack
        W. Shilling, Steven G. Smith, David Tesone Group, Inc., Derek J. Thomas, The Christian Luke Ronald
        Vadas 2016 Trust, The Simon Isaac Young Vadas 2016 Trust, Viking Reinsurance Company, Jerry R.
        Whitaker, and Michael H. White.

                                                         4
Case 19-02134-GLT           Doc 343    Filed 05/22/20 Entered 05/22/20 14:01:12                    Desc Main
                                      Document     Page 5 of 63


                 Robert Lewis and David Minnotte are OneJet shareholders as well as board

 members of the Allegheny County Airport Authority (the “Airport Authority”).20 Both are

 alleged to have used their positions with the Airport Authority to steer a $1,000,000 economic

 development grant to OneJet and then solicited investment for the company by claiming the

 grant was indicia of the Airport Authority’s “approval” of OneJet operations.21 Lewis was

 allegedly involved in some aspect of OneJet’s operations by negotiating a $1,500,000 loan from

 the Allegheny County Regional Development Authority and providing a personal guaranty for

 the obligations.22 He also held himself out to investors as a director of OneJet.23 Lewis

 allegedly made false and misleading statements about OneJet’s viability, but only five plaintiffs

 (together, the “Lewis Plaintiffs”) admit to having any communications with him.24

                 The State Court action was removed to the United States District Court for the

 Western District of Pennsylvania and ultimately transferred to this Court for further disposition

 considering OneJet’s pending chapter 7 case.25 After an initial volley of motions to dismiss, the

 Court ordered the Plaintiffs to file an amended complaint to provide a more definitive statement

 as to their claims and cure several deficiencies found in the Complaint.26 Among other things,

 the Court required Plaintiffs to plead certain basic facts establishing the standing of each

 20
        Amended Complaint at ¶¶ 13-14.
 21
        Id. at ¶¶ 34-35, 174-79.
 22
        Id. at ¶ 152-54.
 23
        Id. at ¶ 157.
 24
        See id. at ¶¶ 72, 165; transcript of January 10, 2020 hearing at 17:1-3 (“Jan. 2020 Trans.”). The Lewis
        Plaintiffs are: B5S, LLC (Amended Complaint at ¶ 41(7)); Mitchell Elias Nahra, M.D. (Id. at ¶ 41(37));
        James V. Sacco (Id. at ¶ 41(44)); The Christian Luke Ronald Vadas 2016 Trust (Id. at ¶ 41(53)); and The
        Simon Isaac Young Vadas 2016 Trust (Id. at ¶ 41(54)).
 25
        See Opinion and Order dated June 19, 2019, Dkt. No. 48.
 26
        See Order dated September 27, 2019, Dkt. No. 201.


                                                      5
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                         Desc Main
                                         Document     Page 6 of 63


 individual plaintiff, including the type of securities acquired, where the securities were

 purchased, and if misrepresentations are alleged, identification of the parties alleged to have

 made and received the misrepresentations.27 If Plaintiffs failed to adequately address these

 deficiencies in their amended complaint, the Court cautioned that it would consider dismissing

 claims with prejudice at the next stage of the proceeding.28

                 The Amended Complaint was filed on October 28, 2019 and contains eight

 claims: Count 1 – Violation of Section 501 of the PSA (against the Maguires); Count 2 –

 Violation of Sections 403 and 501 of the PSA (against the Boustead Defendants); Count 3 –

 Violation of Section 503 of the PSA (against the Maguires and the Boustead Defendants); Count

 4 – Aiding and Abetting Liability under Common Law (against the Maguires and the Boustead

 Defendants); Count 5 – Violation of Sections 501 and 503 of the PSA (against Lewis); Count 6 –

 Aiding and Abetting Liability under Common Law (against Lewis); Count 7 – Aiding and

 Abetting Liability under Common Law (against Lewis and Minnotte); and Count 8 – Negligent

 Misrepresentation (against the Boustead Defendants). Like the prior complaint, the Amended

 Complaint has drawn a flurry of motions from the Defendants seeking dismissal for lack of

 standing and the failure to state a claim under Federal Rule of Civil Procedure 12(b)(1) and (6).29

 Following a hearing to consider the Motions, the Court took the matters under advisement. In

 consideration of the motions and briefs submitted by the parties, these matters are now ripe for

 disposition.


 27
        Transcript of Sept. 26, 2019 Hearing, p. 40-41, Dkt. No. 211 (“Sept. 2019 Trans.”).
 28
        Id. at 42:13-16 (“if the plaintiffs amend and the complaint is still deficient, then I’ll consider whether or not
        dismissal of particular claims or counts with prejudice would be appropriate later on.”).
 29
        Dkt. Nos. 216, 239, 244, 263, 265, 267, and 269. Fed. R. Civ. P. 12 is made applicable to this adversary
        proceeding by Fed. R. Bankr. P. 7012. Unless otherwise qualified, all references to “Rule” shall be to the
        Federal Rules of Civil Procedure.


                                                          6
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                        Document     Page 7 of 63


 II.    JURISDICTION

                 This case was referred to the Court through an Opinion and Order issued by

 United States District Judge Marilyn J. Horan on June 19, 2019 upon a finding that it is “related

 to” a case arising under title 11 of the United States Code.30 As a “related to” proceeding, this

 Court has authority to exercise jurisdiction over the subject matter and the parties under 28

 U.S.C. §§ 157(a), (c), 1334, and the Order of Reference entered by the United States District

 Court for the Western District of Pennsylvania on October 16, 1984. Except for Lewis, all

 parties consent to the entry of final orders or judgment by this Court.31

 III.   DISCUSSION

                 The Motions seek a variety of relief from the Court, ranging from an outright

 dismissal of the entire action to a request that Plaintiffs file another amended complaint to adhere

 to federal pleading standards. Along the way, Defendants have raised both broad objections to

 the format and structure of the Amended Complaint as well as specific challenges to the

 individual claims brought by the Plaintiffs. The Court will begin its analysis with the general

 challenges to the Amended Complaint before embarking on a tour of each cause of action. In

 many instances, multiple defendants raise the same or similar defenses. When possible, the

 Court has consolidated its analysis to address common issues.

        A.       Rule 12(b)(1) Analysis

                 A request to dismiss a case for lack of standing is a challenge to the authority of

 the court because standing is a jurisdictional matter.32 Motions to dismiss for lack of subject


 30
        Opinion and Order dated June 19, 2019, Dkt. No. 48.
 31
        See Dkt. Nos. 84 (Plaintiffs), 239 at 2 (Minnotte), 244 at 2 (Boustead and Campbell), 263 at 2 (Pirchesky),
        267 at 4 (Patrick Maguire), and 269 at 4 (Matthew Maguire).
 32
        Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007).


                                                        7
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                  Desc Main
                                        Document     Page 8 of 63


 matter jurisdiction must be brought under Rule 12(b)(1), and a court must dismiss the case if

 jurisdiction is lacking.33 When confronted with a Rule 12(b)(1) motion, the court must assess

 whether it presents a facial or factual attack.34            A facial attack “challenges subject matter

 jurisdiction without disputing the facts alleged in the complaint, and it requires the court to

 “consider the allegations of the complaint as true.”35 The burden is on the plaintiff to establish

 the elements of standing and “each element must be supported in the same way as any other

 matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

 evidence required at the successive stages of the litigation.”36                 In this case, the Boustead

 Defendants argue that the Amended Complaint lacks sufficient factual allegations to establish

 standing and thus their request for Rule 12(b)(1) relief constitutes a facial attack.

                 1.       Standing of Out-of-State Plaintiffs to Bring Claims under the PSA

                 Defendants initially claim that many Plaintiffs lack standing to pursue claims

 under the PSA because there is no factual allegation suggesting their claims accrued in

 Pennsylvania. Half of Plaintiffs’ claims (Counts 1, 2, 3, and 5) involve alleged violations of the

 PSA, yet before the state securities law can be applied to a sale of securities, the transaction must

 bear some nexus with the Commonwealth of Pennsylvania.37 Section 702 of the PSA provides

 that a party may invoke the PSA whenever “a sale or offer to sell is made” or “an offer to




 33
        In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).
 34
        Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016).
 35
        Id. (citing Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006)).
 36
        Ballentine, 486 F.3d at 810 (quoting FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834,
        838 (3d Cir.1996)).
 37
        See Count 1 (§ 1-501), Count 2 (§§ 1-403 and 1-501), Count 3 (§ 1-503), and Count 5 (§§ 1-501 and 1-
        503).


                                                        8
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                         Desc Main
                                        Document     Page 9 of 63


 purchase is made and accepted” in Pennsylvania.38 An offer is “made in Pennsylvania” when it

 either (a) originates from Pennsylvania, or (b) is directed by the offeror to Pennsylvania and is

 received by an offeree within the state.39 Conversely, an offer is deemed to have been “accepted

 in Pennsylvania” when acceptance is communicated to the offeror in Pennsylvania and was not

 previously communicated to the offeror (orally or in writing) outside Pennsylvania.40                           An

 acceptance is considered “communicated to the offeror in this State” when the offeree directs it

 to the offeror in Pennsylvania, reasonably believing that the offeror to be in the state, and it is

 received by the offeror in Pennsylvania.41 By requiring that the relevant actions of either the

 offeror or offeree take place in Pennsylvania, the PSA ensures that there is a sufficient

 connection to the state to justify its regulation of the securities transaction. Because the PSA



 38
        70 Pa. Stat. Ann. § 1-702 (West). Section 702 provides:

        (a)      The provisions of this act concerning sales and offers to sell apply to persons who sell or
                 offer to sell when (i) a sale or offer to sell is made in this State or when (ii) an offer to
                 purchase is made and accepted in this State. The provisions concerning purchases and
                 offers to purchase apply to persons who buy or offer to buy when (i) a purchase or offer
                 to purchase is made in this State or when (ii) an offer to sell is made and accepted in this
                 State.
        (b)      For the purpose of this section, an offer to sell or to purchase is made in this State,
                 whether or not either party is then present in this State, when the offer originates from
                 this State or is directed by the offeror to this State and received by the offeree in this
                 State; provided, however, for the purpose of section 201 an offer to sell which is not
                 directed to or received by the offeree in this State is not made in this State.
        (c)      For the purpose of this section, an offer to purchase or to sell is accepted in this State
                 when acceptance is communicated to the offeror in this State, and has not previously
                 been communicated to the offeror, orally or in writing, outside this State; and acceptance
                 is communicated to the offeror in this State, whether or not either party is then present in
                 this State, when the offeree directs it to the offeror in this State reasonably believing the
                 offeror to be in this State, and it is received by the offeror in this State.
        (d)      An offer to sell or to purchase is not made in this State when the publisher circulates, or
                 there is circulated on his behalf in this State, any bona fide newspaper or other
                 publication of general, regular and paid circulation which is not published in this State, or
                 a radio or television program originating outside this State is received in this State.
 39
        70 Pa. Stat. Ann. § 1-702(b).
 40
        70 Pa. Stat. Ann. § 1-702(c).
 41
        Id.


                                                          9
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                       Document      Page 10 of 63


 provides that no civil liability can arise against any person by implication, the lack of a sufficient

 connection to Pennsylvania may be fatal to a plaintiff’s claims.42

                  For the vast majority of Plaintiffs, the Court can reasonably infer that the PSA

 applies. Most are residents of Pennsylvania and, when viewing the allegations in the light most

 favorable to Plaintiffs, there are no factual averments suggesting their transactions occurred

 within any other jurisdiction.        But the Amended Complaint is deficient as to 19 plaintiffs

 (collectively, the “Out-of-State Plaintiffs”) who are residents of other states and whose securities

 seemingly have no connection with the Commonwealth of Pennsylvania.43                               OneJet is a

 California corporation,44 and although Matthew Maguire and Melvin Pirchesky are allegedly

 Pennsylvania residents,45 it is incumbent upon the Out-of-State Plaintiffs to establish that they

 were either offered OneJet securities or accepted the offer in Pennsylvania. As section 702

 makes clear, the residence or domicile of the buyer and seller are irrelevant. What matters is

 where the offer was made or accepted.46



 42
        70 Pa. Stat. Ann. § 1-506.
 43
        The “Out-of-State Plaintiffs” are: Ronald Cindrich (Amended Complaint ¶ 7(11)); Clariot New Albany (Id.
        at ¶ 7(12)); Cowen OJ Investment, LLC (Id. at ¶ 7(16)); DelMetro, Inc. (Id. at ¶ 7(17)); Stephen Einhorn
        (Id. at ¶ 7(20)); The Harding-Brown Family Trust (Id. at ¶ 7(23)); Timothy Hoeksema (Id. at ¶ 7(24));
        Jeffrey Joerres (Id. at ¶ 7(26)); Dennis J. Kuester (Id. at ¶ 7(31)); Mitchell Elias Nahra, M.D. (Id. at ¶
        7(37)); William Nasgovitz (Id. at ¶ 7(38)); Orttech Ltd. (Id. at ¶ 7(40)); Triad Investments, Inc. (Id. at ¶
        7(52)); The Christian Luke Ronald Vadas 2016 Trust (Id. at ¶ 7(53)); The Simon Isaac Young Vadas 2016
        Trust (Id. at ¶ 7(54)); Jerry R. Whitaker (Id. at ¶ 7(56)); Michael H. White (Id. at ¶ 7(57)); The Gregory S.
        Zenczak Family Dynasty Trust (Id. at ¶ 7(58)); and the Stephen J. Zenczak Family Dynasty Trust (Id. at ¶
        7(59)). For reference, the Out-of-State Plaintiffs are also listed on Table 1.
 44
        Amended Complaint at ¶¶ 7, 17.
 45
        Id. at ¶¶ 8, 11.
 46
        During oral argument, Plaintiffs’ counsel contended that Pirchesky “made solicitations from Pittsburgh to
        these investors[,]” but none of that is alleged in the Amended Complaint. See Jan. 2020 Trans. at 22:1-2.
        The location of Matthew Maguire’s solicitations was also not stated. Counsel’s additional suggestion that
        Pennsylvania law applies because OneJet used the Allegheny County Airport as its “home base” must also
        fail as there is no “principal place of business” provision in section 702. Id. at 22:6-7.


                                                        10
Case 19-02134-GLT           Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12        Desc Main
                                      Document      Page 11 of 63


                 The deficiency is compounded by numerous references in the Amended

 Complaint to the various meetings Matthew Maguire conducted outside the state of Pennsylvania

 to attract investment in OneJet. Plaintiffs Einhorn, Hoeksema, Joerres, Kuester, Nasgovitz, and

 White each met with him in Milwaukee, Wisconsin, while Orttech Ltd., Triad Investments, Inc.,

 Gregory Zenczak, and Stephen Zenczak received his sales pitch in Cleveland, Ohio. Meetings

 with other plaintiffs (Cowen OJ Investment, LLC and Clariot New Albany) occurred in New

 York or elsewhere. Lastly, the Amended Complaint is devoid of any factual averment to suggest

 how Ronald Cindrich or DelMetro, Inc. have any connection to Pennsylvania.             Without a

 specific averment that Matthew Maguire or Melvin Pirchesky offered the securities for sale from

 Pennsylvania or accepted an offer there, the Court cannot conclude that the PSA applies to the

 Out-of-State Plaintiffs.

                 This is not the first time the Court scrutinized these particular deficiencies.

 During a hearing on the prior motions to dismiss, the Court expressed frustration that the initial

 complaint was unclear as to whether all transactions occurred within Pennsylvania so as to make

 the PSA applicable.47 Lewis and the Boustead Defendants raised this issue in their motions, but

 the Court finds no commentary in Plaintiffs’ brief which addresses it. The Court therefore finds

 that insufficient facts have been pled to give rise to claims under the PSA for the Out-of-State

 Plaintiffs, and accordingly, their claims under Counts 1, 2, 3, and 5 of the Amended Complaint

 will be dismissed.




 47
        Sept. 2019 Trans. at 41.


                                                 11
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                       Document      Page 12 of 63


                2.       Standing of Plaintiffs to Bring Claims Against Specific Defendants.

                The Defendants also challenge the standing of certain plaintiffs to bring claims

 against them, either due to a lack of privity or the absence of any causal connection or

 communication between the plaintiff and an individual defendant. Although mindful of the need

 to distinguish between Rule 12(b)(1) and (b)(6) relief, since Defendants present only facial

 attacks to standing, the Court will address any remaining arguments in the context of each claim.

        B.      Rule 12(b)(6) Analysis

                To satisfy federal pleading standards, a complaint must contain a “short and plain

 statement showing that the pleader is entitled to relief.”48 This requirement ensures that a

 defendant receives fair notice of the claim and the grounds on which it rests.49 In addition,

 claims for securities fraud are subject to the heightened pleading standards under Rule 9(b),

 requiring a party to “state with particularity the circumstances constituting fraud or mistake.”50

                Rule 12(b)(6) provides for the dismissal of any cause of action that fails to state a

 claim for which relief can be granted.51 In Ashcroft v. Iqbal, the Supreme Court of the United

 States explained the standard for dismissal as follows:

                To survive a motion to dismiss, a complaint must contain sufficient factual
                matter, accepted as true, to “state a claim to relief that is plausible on its
                face.”52



 48
        Fed. R. Civ. P. 8(a)(2), made applicable to this adversary proceeding by Fed. R. Bankr. P. 7008.
 49
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
 50
        Fed. R. Civ. P. 9(b), made applicable to this adversary proceeding by Fed. R. Bankr. P. 7009; see also
        Christidis v. First Pennsylvania Mortg. Trust, 717 F.3d 96, 99 (3d Cir. 1983) (“[Rule 9(b)] applies not only
        to fraud actions under federal statutes, but to fraud claims based on state law.”).
 51
        Fed. R. Civ. P. 12, made applicable to this adversary proceeding by Fed. R. Bankr P. 7012.
 52
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ((quoting Twombly, 550 U.S. at 556-70 (2007)) (citations
        omitted) (emphasis added).


                                                       12
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                        Document      Page 13 of 63


 Although the standard for surviving a challenge under Rule 12(b)(6) has evolved, it remains a

 rather liberal threshold:

                 While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
                 need detailed factual allegations, a plaintiff’s obligation to provide the
                 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
                 conclusions, and a formulaic recitation of the elements of a cause of action
                 will not do. Factual allegations must be enough to raise a right to relief
                 above the speculative level.53

                 The Court must conduct a three-step inquiry when confronted with a motion to

 dismiss.54 It must first “tak[e] note of the elements a plaintiff must plead to state a claim.”55

 Second, it should identify any allegations that are not entitled to the assumption of truth because

 they are no more than conclusions.56 Lastly, the Court should assume the veracity of any well-

 pleaded factual allegations and then determine whether they plausibly support an entitlement for

 relief.57 The Court must also draw all reasonable inferences from the allegations and view them

 in the light most favorable to the non-moving party.58

                 1.       General Structure and Form of the Amended Complaint

                 As an initial matter, the Maguires claim the Amended Complaint is invalid

 because Plaintiffs try to foist a quasi-class action upon this Court without adhering to the

 requirements of class certification mandated under Rule 23.59 Claiming that Plaintiffs cannot


 53
        See Twombly, 550 U.S. at 555 (citations omitted).
 54
        Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).
 55
        Id. (citing Iqbal, 556 U.S. at 673 (2009)).
 56
        Id.
 57
        Id.
 58
        See Bohus v. Restaurant.com, Inc., 784 F.3d 918, 921 n. 1 (3d Cir. 2015) (citing Pearson v. Sec’y Dep’t of
        Corr., 775 F.3d 598, 604 (3d Cir.2015)).
 59
        Fed. R. Civ. P. 23 is made applicable to this adversary proceeding by Fed. R. Bankr. P. 7023.


                                                       13
Case 19-02134-GLT          Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                    Desc Main
                                      Document      Page 14 of 63


 satisfy Rule 23 because, among other things, the individual plaintiffs are not similarly situated,60

 the Maguires ask the Court to prevent Plaintiffs from making an end-run around these procedural

 requirements. In a similar vein, Lewis suggests the Plaintiffs’ claims should be severed because

 they are not substantially related as required under Rule 20(a). The Defendants also uniformly

 contend that the Amended Complaint evokes “puzzle pleading” whereby a litigant must jump

 back and forth between allegations to understand the gist of the claims alleged.

                The Court acknowledges that many of the Defendants’ general objections appear

 to have some merit on the surface. The Amended Complaint is not a model of clarity. To say

 that it is a vast improvement over the first complaint says more about the deficiencies of the

 initial pleading than the merits of the current one. The Court has invested considerable time

 trying to sketch out the various allegations and match them against the respective Plaintiffs.

 Some of this may be attributable to the large number of Plaintiffs, but the bulk of it appears to be

 an effort to use the specific allegations of certain plaintiffs as a foundation for general allegations

 that form a cause of action for all other Plaintiffs. While such tactics might be permissible in a

 class action, they are not acceptable here. Each plaintiff must independently plead a separate

 cause of action against each defendant for each asserted claim.

                Despite these deficiencies, the Court does not find the entire Amended Complaint

 to be defective. And since Plaintiffs were already given a chance to fix their complaint, any

 faults that now remain are subject to a substantive ruling. Rather than require another amended

 complaint, prudence dictates that the Court issue rulings on the individual claims where further

 amendment would be futile. By clearing away the brush (in terms of nonactionable claims and

 plaintiffs), the remaining viable claims should be more clearly revealed.

 60
        Matthew Maguire observes that Plaintiffs do not hold the same securities as some hold stock while others
        hold debt. Defendant Patrick Maguire’s Motion to Dismiss Plaintiffs Woody Partners, et al.’s Amended
        Complaint at 18.

                                                      14
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12          Desc Main
                                       Document      Page 15 of 63


                 2.       Count 1: Violations of Section 501 of the Pennsylvania Securities Act
                          (Matthew Maguire and Patrick Maguire)

                 Plaintiffs’ initial claim asserts a private cause of action under section 501 of the

 PSA which provides, in pertinent part:

                 (a) Any person who … (ii) offers or sells a security in violation of sections
                 401, 403, 404 or otherwise by means of any untrue statement of a material
                 fact or any omission to state a material fact necessary in order to make the
                 statements made, in the light of the circumstances under which they are
                 made, not misleading, the purchaser not knowing of the untruth or
                 omission, and who does not sustain the burden of proof that he did not
                 know and in the exercise of reasonable care could not have known of the
                 untruth or omission, shall be liable to the person purchasing the security
                 from him, who may sue either at law or in equity to recover the
                 consideration paid for the security, together with interest at the legal rate
                 from the date of payment, less the amount of any income or distributions,
                 in cash or in kind, received on the security, upon the tender of the security,
                 or for damages if he no longer owns the security.61

 Plaintiffs claim the Maguires are both liable under section 501 because they made material

 misrepresentations and omissions when they solicited investments in OneJet.62

                 Matthew Maguire contends that Count 1 must be dismissed because Pennsylvania

 does not recognize a “stand-alone” claim under section 501. Instead, he asserts that section 501

 paves the way for a cause of action only when it is coupled with a violation under another

 statutory provision, such as section 401. Plaintiffs disagree, relying on an opinion rendered by

 the Delaware Court of Chancery in Kronenberg v. Katz 63 that suggests section 501 of the PSA

 “creates a stand-alone cause of action for any violation of the Act.”64 Although the Pennsylvania




 61
        70 Pa. Stat. Ann. § 1-501(a)(ii) (West).
 62
        Amended Complaint at ¶¶ 112-22.
 63
        Kronenberg v. Katz, 872 A.2d 568, 597 (Del. Ch. 2004).
 64
        Amended Complaint at ¶ 114 (emphasis original).


                                                     15
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                       Document      Page 16 of 63


 appellate courts have yet to weigh in on the issue, trial courts in both the federal and state

 systems have adopted most of Kronenberg’s analysis.65

                Matthew Maguire maintains the issue remains unsettled until the Pennsylvania

 Supreme Court weighs in. While that may be true, it does not discount the thorough analysis of

 those courts who predicted that the Pennsylvania Supreme Court would recognize a cause of

 action under section 501, independent of any other statutory violation. As those courts observe,

 recognition of a stand-alone claim is faithful to the statutory language in section 501 which is

 written in the disjunctive.66 It also aligns with both section 410(a)(2) of the Uniform Securities

 Act of 1956 (on which section 501 was modeled) and section 12(2) of the original Securities Act

 of 1933 (the “Securities Act”) which contain virtually the same language.67 The Court finds the

 Kronenberg decision persuasive not only for its reasoning, but also because no other court has

 taken a contrary stance since it was rendered.


 65
        See e.g., Gilliland v. Hergert, No. 2:05-CV-01059, 2008 WL 2682587, at *7 (W.D. Pa. July 1,
        2008)(“[T]he Court agrees with the analysis in Kronenberg that the Pennsylvania Supreme Court would
        also recognize a stand-alone § 1-501 claim); Fed. Home Loan Bank of Pittsburgh v. J.P. Morgan Sec. LLC,
        No. GD09-016892, 2010 WL 7928643, at *16 (Pa. Com. Pl. Nov. 29, 2010) (“I find no merit to the
        contention of the J.P. Morgan defendants that § 501(a) applies only to a person who offers or sells a
        security in violation of §§ 401, 403, or 404. This contention ignores the language “or otherwise.” Several
        courts have reached the same result.”); but see Fulton Bank v. NatCity Investments, Inc., No. CV 09-4855,
        2017 WL 277670, at *23 (E.D. Pa. Jan. 19, 2017)(“I find as a matter of law that the stand-alone cause of
        action contained in Section 1-501 applies only to claims based on statements in a prospectus or initial
        offering of securities.”).
 66
        See Kronenberg, 872 A.2d at 597.
 67
        See id. at 596. Section 410(a)(2) of the Uniform Securities Act of 1956 (the “USA”) provides:

        Any person who … offers or sells a security by means of any untrue statement of a material fact or
        any omission to state a material fact necessary in order to make the statements made, in the light
        of the circumstances under which they are made, not misleading (the buyer not knowing of the
        untruth or omission), and who does not sustain the burden of proof that he did not know, and in
        the exercise of reasonable care could not have known, of the untruth or omission, is liable to the
        person buying the security from him, who may sue either at law or in equity to recover the
        consideration paid for the security … § 410. [Civil Liabilities]., App. Unif. Securities Act 1956 §
        410(a)(2).

        The comments acknowledge that “[t]his clause is almost identical with § 12(2) of the Securities Act of
        1933, 15 U.S.C. § 77l(2).” Both the USA and section 12 of the Securities Act have since been amended.

                                                       16
Case 19-02134-GLT              Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                          Document      Page 17 of 63


                    Nor is it true that a stand-alone claim renders section 501’s reference to a

 “violation of section[] 401” meaningless. Matthew Maguire contends that no plaintiff would

 ever subject himself to the rigors of pursuing a fraud claim under section 401 if he could

 accomplish the same goal under section 501 without the burden of proving intent and reliance.68

 But this argument ignores that plaintiffs pursuing remedies under federal securities law possess

 similar dual options under SEC Rule 10b-5 and Section 12(a)(2) of the Securities Act, and the

 unlawful conduct in section 401 of the PSA is not strictly limited to material misstatements or

 omissions of fact.69 The Court also notes that its interpretation of section 501 harmonizes with

 how similar language is used elsewhere within the PSA.70 To the extent that Matthew Maguire’s

 attempt to dismiss Count 1 hinges on his statutory interpretation, that portion of the request is

 denied.

                    Absent controlling Pennsylvania precedent, the text of section 501 suggests that a

 stand-alone claim is established by showing that: (a) the defendant sold or offered to sell a

 security, and (b) while making the sale or offer, defendant either made an untrue statement of

 material fact or omitted a material fact that might render other statements misleading.71 Because



 68
           Dkt. No. 269-1 at 13.
 69
           See 70 Pa. Stat. Ann. § 1-401 (making it unlawful “(a) To employ any device, scheme or artifice to
           defraud; (b) To make any untrue statement of a material fact or to omit to state a material fact necessary in
           order to make the statements made, in the light of the circumstances under which they are made, not
           misleading; or (c) To engage in any act, practice or course of business which operates or would operate as a
           fraud or deceit upon any person.”).
 70
           See 70 Pa. Stat. Ann. § 1-410 (West) (“[N]o person shall be deemed to have violated section 401 or 406 or
           otherwise to have made an untrue statement of a material fact or omitted to state a material fact necessary
           in order to make the statements made, in the light of the circumstances under which they were made, not
           misleading if such person demonstrates that the offer, sale or purchase was prearranged in accordance with
           17 CFR § 240.10b5-1(c)…”).
 71
           70 Pa. Stat. Ann. § 1-501(a)(ii) (West); see also In re Phar-Mor, Inc. Litig., 848 F. Supp. 46, 48 (W.D. Pa.
           1993) (setting forth the elements of a similar section 12(2) claim (now known as a section 12(a)(2) claim
           under the Securities Act)).


                                                           17
Case 19-02134-GLT            Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                          Desc Main
                                         Document      Page 18 of 63


 the PSA commands that statutory interpretations should align with complementary federal

 securities law,72 the Court will examine Plaintiffs’ section 501 claim with the same lens applied

 to an action under section 12(a)(2) of the Securities Act. Much like a section 12(a)(2) claim,

 Plaintiffs need not prove scienter, reliance, or loss causation, but they still must establish some

 causal relationship between the misrepresentations and their purchase.73 Although fraud is not a

 necessary element, a section 501 claim that sounds in fraud must be pled with particularity.74

                 The Maguires seek dismissal because Plaintiffs have not pled their securities

 fraud claims with sufficient particularity. Patrick Maguire specifically requests dismissal of

 Count 1 because none of the Plaintiffs allege to have communicated with him about the

 promotion or sale of OneJet securities.75 He contends that even if the averments of the Amended

 Complaint are accepted as true, Plaintiffs have not alleged a single misrepresentation made by

 him that would trigger liability under section 501.

                 Nearly all the allegations against the Maguires are grounded in fraud. Plaintiffs

 allege that as part of a “scheme” to solicit public investment in OneJet, the Maguires made a

 series of false statements to potential investors, including inaccurate and misleading statements



 72
        See 70 Pa. Stat. Ann. § 1-703 (West) (“This act shall be so construed as to effectuate its general purpose to
        make uniform the law of those states which enact the “Uniform Securities Act” and to coordinate the
        interpretation and administration of this act with related Federal regulation.”).
 73
        Gilliland v. Hergert, 2008 WL 2682587, at *7 (citing Klein v. Boyd, No. CIV. A. 95-5410, 1996 WL
        675554, at *18 (E.D. Pa. Nov. 19, 1996), aff’d in part, rev’d in part, No. 97-1143, 1998 WL 55245 (3d Cir.
        Feb. 12, 1998), reh’g en banc granted, judgment vacated (Mar. 9, 1998); see also In re Suprema Specialties,
        Inc. Sec. Litig., 438 F.3d 256, 269 (3d Cir. 2006) (interpreting section 12(a)(2) of the Securities Act and
        finding that it is a “virtually absolute liability provision[ ], which do[es] not require plaintiffs to allege that
        defendants possessed any scienter.”).
 74
        See In re Westinghouse Sec. Litig., 90 F.3d 696, 717 (3d Cir. 1996) (finding that a section 12(2) claim that
        sounds in fraud must be pled with particularity (citing Shapiro v. UJB Fin. Corp., 964 F.2d 272, 288-89 (3d
        Cir. 1992)).
 75
        Defendant Patrick Maguire’s Motion to Dismiss Plaintiffs Woody Partners, et al.’s Amended Complaint at
        9.


                                                           18
Case 19-02134-GLT               Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                          Document      Page 19 of 63


 about the size of their personal investment in OneJet, the nature of the company’s financial

 performance, and the composition of their management team and advisors.76 The Maguires also

 allegedly circulated financial statements that were “simply ‘made up’” and induced investment

 by establishing a “Naples Club” for private flights that was “a sham.”77 Because Plaintiffs

 incorporate these fraud allegations into Count 1 and provide no disclaimer or other indicia to

 suggest they are pursuing a section 501 claim through negligence, the Court deems Count 1 to

 sound in fraud and will apply the heightened pleading standard of Rule 9(b).78 To satisfy the

 Rule 9(b) standard, a plaintiff must allege “all of the essential factual background that would

 accompany the first paragraph of any newspaper story—that is, the who, what, when, where, and

 how of the events at issue.”79

                 After examining the allegations leveled against Patrick Maguire, the Court finds

 insufficient factual averments to support a claim that he made false representations to any of the

 Plaintiffs while soliciting their investment.            Through the first 87 pages of the Amended

 Complaint, Plaintiffs detail false statements made by Matthew Maguire, including an

 identification of what was said and who heard it. Yet they provide no comparable allegations

 involving Patrick. Instead, for the remainder of the Amended Complaint, Plaintiffs make only

 generalized allegations of false statements made by the “Maguires” without attributing any

 specific statement to Patrick or providing the particulars as to how, when, and to whom the


 76
        Amended Complaint at ¶¶ 42, 45, 47.
 77
        Id. at ¶¶ 47, 79, 81.
 78
        See In re Suprema, 438 F.3d at 269-70.
 79
        United States ex rel. Bookwalter v. UPMC, 946 F.3d 162, 176 (3d Cir. 2019) (citing U.S. ex rel. Moore &
        Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016)) (“Rule 9(b) does not require
        the relators to plead anything more, such as the date, time, place, or content of every single allegedly false
        [] claim.”).


                                                        19
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                  Desc Main
                                        Document      Page 20 of 63


 statements were made. And unlike Matthew Maguire, who made personal contact with at least

 51 plaintiffs, none of the Plaintiffs allege to have communicated with Patrick. Taken as true,

 these allegations fail to show that Patrick Maguire made false statements as a seller of securities

 under section 501.

                 Plaintiffs contend that “[s]ince Patrick Maguire and Matthew Maguire are the

 founders and sole officers of OneJet, it is impossible to determine which one of them “cooked

 up” the misleading statements that were used to induce the Plaintiffs’ investments.”80 Although

 this Court must be mindful that “premature application of Rule 9(b) can permit sophisticated

 defrauders to conceal fraud[,]” a plaintiff confronted with this predicament must still allege that

 “necessary information lies within the defendants’ control” and provide facts on which their

 allegations are based.81 Plaintiffs have provided no such support.

                 As noted above, the Amended Complaint provides far more detail about the false

 statements allegedly made by Matthew Maguire. Still, the allegations are noticeably deficient

 for certain plaintiffs. The Court finds that as to Clement R. Austin, William Benter, Ronald

 Cindrich, DelMetro, Inc., Corina Diehl, Michael J. Lewis, North Star Coal Co. Non-Bargaining

 Employees Profit Sharing Plan, William Sarris, Sheertex Fabrics, LLC, Steven G. Smith, and

 David Tesone Group, Inc. (together, the “Rule 9(b) Plaintiffs”), the Amended Complaint

 provides none of the requisite details necessary to establish a securities fraud claim with

 particularity.82 For each of these plaintiffs, the Amended Complaint generally alleges a material




 80
        Plaintiffs’ Brief in Opposition at 39.
 81
        See Shapiro, 964 F.2d at 289, 285, as amended (May 28, 1992).
 82
        Amended Complaint at ¶¶ 41(6), (8), (11), (17), (19), (32), (39), (45), (47), (49), (50).


                                                          20
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                       Document      Page 21 of 63


 misrepresentation without identifying the essentials such as “what” the misrepresentation was,

 “when” it was made, and in some instances, “who” it was made to.

                 In sum, the factual averments offered in the Amended Complaint cannot establish

 a claim against Patrick Maguire under Count 1. In addition, the Rule 9(b) Plaintiffs failed to

 plead a claim against Matthew Maguire with even a minimal level of particularity. Because

 Plaintiffs were given a prior opportunity to address these deficiencies and failed to do so, Count

 1 of the Amended Complaint will be dismissed as to Patrick Maguire and the Rule 9(b) Plaintiffs.

 In all other respects, Matthew Maguire’s request to dismiss Count 1 is denied.

                 3.       Count 2: Violations of Sections 403 and 501 of the PSA
                          (Pirchesky, Campbell, and Boustead Securities, LLC)

                 In Count 2, Plaintiffs allege that the Boustead Defendants solicited investment for

 OneJet by using false or misleading statements.83 Plaintiffs claim the Boustead Defendants

 distributed “executive summaries” and financial documents that were “woefully inaccurate, false

 and/or misleading” and “repeated many of the material misstatements made by the Maguires”

 about OneJet, including statements about its financial performance, the amount personally

 invested by the Maguires into the venture, and that all newly invested funds would be used to

 acquire additional aircraft.84 Plaintiffs also assert that Boustead’s FINRA registration, coupled

 with Pirchesky’s assurances that both he and Campbell were analyzing the veracity of

 disseminated financial information, provided investors with a false sense that the OneJet

 transactions were legitimate and authentic.85 Most of the Plaintiffs conclude their individual


 83
        Id. at ¶¶ 55-56, 59, 127.
 84
        Id. at ¶¶ 58-59, 127-29; see also ¶¶ 41(10)(C)-(I), (21)(B), 25(C), 27(B)(4), 33(B)(5), 34(C), 56, 58.
 85
        Id. at ¶¶ 41(1)(B) [Note: The Amended Complaint contains two averments that are both labeled as (B) in ¶
        41(1)], 58, 61, 63; see also ¶¶ 41(10(D)(1))) (“our diligence involves independently verifying everything it
        is as being accurate”); 63(B) (“Bob and I agreed we would not give these out until we have completed our

                                                         21
Case 19-02134-GLT             Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                          Desc Main
                                         Document      Page 22 of 63


 allegations with a generic, catch-all averment suggesting that while soliciting their investment,

 “Pirchesky continually provided material misrepresentations regarding OneJet’s financial

 viability.”86

                  Plaintiffs claim such actions violate section 403 of the PSA which provides that:

                  No broker-dealer or agent shall effect any transaction in, or induce or
                  attempt to induce the purchase or sale of, any security in this State by
                  means of any manipulative, deceptive or other fraudulent scheme, device,
                  or contrivance, fictitious quotation, or in violation of this act or any
                  regulation or order hereunder.87

 And because section 501 provides a private cause of action against persons who violate the PSA,

 including any person who “offers or sells a security in violation of sections 401, 403, 404, or

 otherwise[,]” Plaintiffs maintain the Boustead Defendants are liable for their damages caused by

 these false misrepresentations.88

                  The Boustead Defendants initially challenge Plaintiffs’ standing to pursue this

 claim due to a lack of privity. They contend that a civil action cannot be maintained under the

 PSA by Plaintiffs who did not acquire their securities from Boustead.89


         diligence on them by reviewing them thoroughly.”); 41(15)(B)(2) (“Pirchesky analyzed the reported
         revenue for each month from January 2017 to June 2017 and the Balance Sheet dated December 31, 2016.
         The numbers were supplied by Matthew Maguire and were not accurate, but rather were “made up” by
         Maguire.”), (3) (“Pirchesky went on to analyze additional financial numbers which were not actual but just
         made up by Matthew Maguire”). Although the Amended Complaint suggests “other potential investors”
         received the email communication, none are identified other than Woody Partners, Blair Oak Investments,
         LP, and Nicholas P. and Veronica Constantakis. See Amended Complaint at ¶ 63.
 86
         Id. at ¶¶ 41(1)(D), (2)(J), (3)(C), (4)(D), (5)(F), (10)(Q), (13)(F), (21)(I), (22)(D), (25)(D), (27)(C), (32)(B),
         (33)(D), (34)(D), (41)(C), (42)(F).
 87
         70 Pa. Stat. Ann. § 1-403 (West).
 88
         70 Pa. Stat. Ann. § 1-501 (West). The Court interprets Count 2 to seek relief under sections 403 and 501
         together, rather than implicate a stand-alone claim under section 501.
 89
         Ging v. Parker-Hunter Inc., 544 F. Supp. 49, 52 (W.D. Pa. 1982) (“Under the [PSA], a plaintiff may sue
         only the individual or other legal entity with whom the plaintiff stands in privity. So, if a named defendant
         did not buy the security from the plaintiff or sell it to the plaintiff, no liability would attach to that
         defendant under the PSA.”).


                                                           22
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                         Desc Main
                                        Document      Page 23 of 63


                 The Amended Complaint reveals that only 28 of the 64 Plaintiffs (the Broker

 Plaintiffs) purchased OneJet securities “from” or “through” Pirchesky, who was acting as

 Boustead’s agent.90 The remaining 36 plaintiffs (the Non-Broker Plaintiffs) do not allege to have

 any awareness of the Boustead Defendants or of their actions to promote OneJet securities. For

 these Non-Broker Plaintiffs who neither transacted business with Pirchesky, did not receive a

 solicitation from him, and did not interact with him, the Boustead Defendants cannot be

 considered a “seller” under even the most expansive reading of sections 403 and 501. The Court

 will therefore dismiss the claims of the Non-Broker Plaintiffs in Count 2.

                 The Boustead Defendants next argue that the claims of the remaining plaintiffs

 must fail because a section 501 action cannot proceed against a broker-dealer.91 According to

 the United States Court of Appeals for the Third Circuit, section 501 is the sole source of civil

 liability for any alleged violations of section 403 of the PSA.92 By its own terms, section 501




 90
        See Notice of Motion and Motion to Dismiss filed by Defendants Boustead Securities, LLC at 3; see also
        Amended Complaint at ¶ 11. Boustead acknowledges the following plaintiffs allegedly purchased
        securities from Pirchesky (acting as Boustead’s agent): Woody Partners (Id. at ¶ 7(1)); Aloe Brothers, LLC
        (Id. at ¶ 7(2)); David Aloe (Id. at ¶ 7(3), 41(3)); Kevin Altomari (Id. at ¶ 7(4)); Robert Auray, Jr. and
        Marion Auray (Id. at ¶ 7(5)); Blair Oak Investments, LP (Id. at ¶ 7(10)); Eugene K. Connors and Tina
        Houmis (Id. at ¶ 7(13); Andrew J. Constantakis (Id. at ¶ 7(14)); Nicholas P. Constantakis and Veronica
        Constantakis (Id. at ¶ 7(15)); Flighthawk, LLC (Id. at ¶ 7(21)); John A. George and Carolyn D. George (Id.
        at ¶ 7(22); William E. Hunt (Id. at ¶ 7(25)); James R. Johnson and Matthew Johnson Id. at (¶ 7(27));
        Michael J. Lewis (Id. at ¶ 7(32)); James Liken (Id. at ¶ 7(33)); Randy Lueth (Id. at ¶¶ 7(34), 41(34));
        Orttech, Ltd. (Id. at ¶ 7(40)); Robert A. Pietandrea (Id. at ¶ 7(41)); James J. Restivo and Gail Restivo (Id. at
        ¶ 7(42)); Triad Investments, Inc. (Id. at ¶ 7(52)); The Gregory S. Zenczak Family Dynasty Trust (Id. at ¶7
        (58)); and The Stephen J. Zenczak Family Dynasty Trust (Id. at ¶ 7(59)). Although Boustead tallies the
        number at 24, the number is actually 28 when spouses or significant others are factored in. David Aloe and
        Randy Lueth are distinguishable from the others because they allegedly received Pirchesky’s solicitation
        materials but purchased their securities from Matthew Maguire. Amended Complaint at ¶¶ 7(3), (34);
        41(3), (34).
 91
        Notice of Motion and Motion to Dismiss at 18 (citing Jairett v. First Montauk Securities Corp., 153 F.Supp.
        2d 562, 576-77 (E.D.Pa. 2001)); see also Dkt. No. 261-1 at 11.
 92
        Biggans v. Bache Halsey Stuart Shields, Inc., 638 F.2d 605, 610 (3d Cir. 1980), holding modified by In re
        Data Access Sys. Sec. Litig., 843 F.2d 1537 (3d Cir. 1988) (overruling on a separate issue recognized by
        McCarter v. Mitcham, 883 F.2d 196 (3rd Cir. 1989)).


                                                         23
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                        Document      Page 24 of 63


 imposes liability upon those who purchase or sell a security in violation of the PSA.93 And while

 an aggrieved investor may pursue a cause of action under section 501 against a buyer or seller of

 securities, the Boustead Defendants assert it does not afford a claim against them when they

 acted merely as securities brokers.94

                 Plaintiffs suggest there is a split of authority on this issue. Following the United

 States Supreme Court’s decision in Pinter v. Dahl,95 courts abandoned the use of a strict privity

 test to determine whether a defendant qualified as a seller for violations of section 12(1) of the

 Securities Act (the precursor to current section 12(a)(1)). Finding this approach too restrictive,

 the Supreme Court adopted an expansive view of a “seller” to include not only an owner who

 passes title but one “who successfully solicits the purchase, motivated at least in part by a desire

 to serve his own financial interests or those of the securities owner.”96 Recognizing that section

 501 was modeled after section 12, some courts have now acknowledged that a broker or other

 person who solicits and executes securities sales might be a “seller” under section 501(a), even if

 it did not own the securities.97


 93
         70 Pa. Stat. Ann. § 1-501 (West).
 94
         See, e.g., Biggans, 638 F.2d at 610 (recognizing that section 501 does not authorize an action against a
         broker, only against “the individuals who purchased the securities that the his broker sold for him or those
         who sold the securities that his broker bought for him.”); McCarter, 883 F.2d at 204 (observing that
         Biggans “can be squared with” the Pennsylvania Superior Court decision in Brennan v. Reed, Smith, Shaw
         & McClay, 450 A.2d 740 (Pa. Super. Ct. 1982) because it suggested that section 501 only provides a cause
         of action to buyers and sellers and did not consider whether a cause of action under the PSA could be
         obtained under section 503); Fox Int’l Relations v. Fiserv Sec., Inc., 490 F. Supp. 2d 590, 604 (E.D. Pa.
         2007), order corrected (May 7, 2007) (no claim exists under section 1-501 against defendant who was not
         alleged to have sold securities to the plaintiffs); Jairett, 153 F.Supp. 2d at 577 (plaintiffs may not bring
         forward a claim under section 501 against a broker-dealer who is not a seller of securities).
 95
         Pinter v. Dahl, 486 U.S. 622, 647 (1988).
 96
         Id.
 97
         See Fulton Bank, N.A. v. UBS Sec., LLC, No. CIV.A. 10-1093, 2011 WL 5386376, at *8 fn. 5 (E.D. Pa.
         Nov. 7, 2011); see also Gilliland v. Hergert, No. 2:05-CV-01059, 2007 WL 4105223, at *4 (W.D. Pa. Nov.
         15, 2007); Fed. Home Loan, No., 2010 WL 7928643 at *16.


                                                        24
Case 19-02134-GLT          Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                    Desc Main
                                      Document      Page 25 of 63


                The distinction is one without a difference at this stage of the proceeding.

 Pirchesky is not merely accused of soliciting investments in OneJet. Twenty-six plaintiffs claim

 they bought their securities from him.          He is also allegedly a OneJet shareholder.98              The

 Amended Complaint provides no further detail about whether Pirchesky carried out these

 transactions in his capacity as a broker or dealer, or whether these were secondary sales. After

 viewing these facts in a light most favorable to Plaintiffs, the Court must conclude that Pirchesky

 and Boustead qualify as “sellers” under section 501 as to those 26 plaintiffs.99

                The Court will now address whether Plaintiffs have sufficiently pled a claim

 under section 403. Although the Pennsylvania Supreme Court has yet to identify the elements

 required to establish a section 403 claim under the PSA, those federal courts and state trial courts

 who have waded into this area have consistently held it must mirror a claim under SEC Rule

 10b-5 because sections 401 and 403 are “functionally equivalent to section 10(b)” of the

 Securities Act.100 Thus, to establish a cause of action under section 403, a plaintiff must allege

 that: “(1) that the defendant made misstatements or omissions of material fact; (2) with scienter;

 (3) in connection with a purchase or sale of securities; (4) upon which the plaintiff relied; and (5)

 the plaintiff's reliance was the cause of its injury.”101 Unlike the stand-alone claim discussed in

 Count 1, a plaintiff pursuing a section 403 violation through section 501 must plead scienter and

 98
        Amended Complaint at ¶¶ 41(21)(F)(7), 111(K) (Matthew Maguire testified that Pirchesky was a OneJet
        shareholder); 41(21)(F)(7) (In an email, Pirchesky discusses “[o]ther local entrepreneurs besides myself
        who have invested [in OneJet].”) (emphasis in original).
 99
        The 26 plaintiffs consist of the Broker Plaintiffs without David Aloe and Randy Lueth. As noted in n.90,
        Aloe and Lueth allegedly received materials and representations from Pirchesky but did not acquire
        securities from him. Amended Complaint at ¶¶ 7(3), (34); 41(3), (34).
 100
        See Fulton Bank v. UBS, 2011 WL 5386376, at *7; Fulton Fin. Advisors, Nat. Ass’n v. NatCity
        Investments, Inc., No. CIV.A. 09-4855, 2013 WL 5635977, at *9 (E.D. Pa. Oct. 15, 2013) (“The Third
        Circuit has held that § 1–401 of the PSA is “functionally equivalent” to section 10(b).” (citing GFL
        Advantage Fund, Ltd. v. Colkitt, 272 F.3d 189, 214 (3d Cir. 2001))).
 101
        Fulton Fin. Advisors., 2013 WL 5635977, at *8.


                                                      25
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                        Document      Page 26 of 63


 reliance as required elements.102 As such, Plaintiffs must adhere to the heightened pleading

 requirements of Rule 9(b).103

                     Plaintiffs argue that the heightened pleading standard is inapplicable because they

 are not claiming “securities fraud under [SEC] Rule 10b-5” but instead allege the Boustead

 Defendants breached their duties under the PSA.104 In support, Plaintiffs rely on the Third

 Circuit’s holding in Suprema Specialties, Inc. which held that Securities Act claims “do not

 sound in fraud if ordinary negligence is expressly pled in connection with those claims.”105

 But there, the Court of Appeals held that ordinary negligence claims asserted under Sections 11

 and 12(a)(2) of the Securities Act need not satisfy Rule 9(b) because they were pled as separate

 claims from an additional section 10(b) fraud claim.106 The implication is that the section 10(b)

 claim must clear a higher bar than the one imposed on a claim based on pure negligence. The

 other cases cited by Plaintiffs do not necessarily involve securities law, and merely hold that a

 claim for negligent misrepresentation need not satisfy the Rule 9(b) pleading standards.107


 102
        Id. see also Fulton Bank v. UBS, 2011 WL 5386376, at *10 (“The Third Circuit has held §§ 1–401 and 1–
        403 of the PSA require pleading and proof of scienter.”).
 103
        Id. at *8.
 104
        Dkt. No. 300 at 12.
 105
        In re Suprema, 438 F.3d at 272.
 106
        Id. at 273 (“Here, ordinary negligence is alleged in the Section 11 and Section 12(a)(2) claims, and those
        claims are pled separately from the Section 10(b) fraud claims against the same defendants. That is enough
        to avoid triggering Rule 9(b).”).
 107
        Premier Health Assocs., LLC v. Med. Tech. Sols., No. CV 17-331 (JLL), 2018 WL 4043289, at *8 (D.N.J.
        Aug. 24, 2018) (applying the heightened standard to fraud claims but finding that “Rule 9(b) only applies to
        claims of negligent misrepresentation that sound in fraud”); Donachy v. Intrawest U.S. Holdings, Inc., No.
        CIV.A. 10-4038 RMB, 2012 WL 869007 (D.N.J. Mar. 14, 2012) (separately-pled negligent
        misrepresentation claim is not subject to Rule 9(b)’s pleading requirements); In re Am. Bus. Fin. Servs.,
        Inc. Sec. Litig., No. 05-232, 2007 WL 81937, at *1 (E.D.Pa. Jan. 9, 2007) (complaint that does not focus or
        refer to defendants’ state of mind is not grounded on fraud and does not implicate the requirements of Rule
        9(b)); Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 604 n.12 (D.N.J. 2016) (“Rule 9(b) [is]
        inapplicable because the claim here is premised on negligence rather than fraud”).


                                                       26
Case 19-02134-GLT              Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                   Desc Main
                                          Document      Page 27 of 63


 Because Plaintiffs allege a violation of section 403 which, by its nature requires a “manipulative,

 deceptive, or other fraudulent scheme[,]” they cannot ignore that Count 2 is, at its core, a fraud

 claim. As a result, Plaintiffs must “state with particularity the circumstances constituting [the]

 fraud[.]”108

                              (a)    Claims Against Robert Campbell

                  Boustead and Campbell seek dismissal of all claims against Robert Campbell

 because they contend Plaintiffs fail to assert any substantive or plausible allegations against

 him.109 Although Boustead raised this issue in its motion to dismiss, Plaintiffs did not directly

 address it in their brief, opting instead to repeat their mantra that “Campbell and Pirchesky

 repeated many of the material misstatements made by the Maguires in order to solicit investors

 for OneJet.”110 After examining the Amended Complaint, the Court finds merit to Campbell’s

 request.

                  A comparison of the allegations leveled against Campbell and Pirchesky reveals a

 sharp contrast. The Amended Complaint shows that Pirchesky actively pursued new investment

 for OneJet. He regularly communicated with investors directly, sent them numerous documents,

 and conducted various meetings.                 The Amended Complaint even contains summaries and

 quotations from several of the email communications and statements written by Pirchesky.

                  Campbell, by comparison, is only periodically referenced in the Amended

 Complaint, and when he is, Plaintiffs make only vague allegations of his actions. Aside from

 generally alleging that Campbell’s status “as a so-called aviation expert” and “diligence expert”

 108
         Fed. R. Civ. P. 9.
 109
         Notice of Motion and Motion to Dismiss at 14; Defendants’ Boustead Securities, LLC and Robert
         Campbell’s Motion for Leave to File a Reply to the Plaintiffs’ Brief in Opposition to Motions to Dismiss at
         Dkt. No. 302-1 at 5.
 110
         Plaintiffs’ Brief in Opposition at 5.


                                                        27
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                        Document      Page 28 of 63


 lent a “false sense of legitimacy to OneJet’s operations[,]” the Amended Complaint identifies no

 culpable conduct that would give rise to liability against him.111                          He was copied on

 communications Pirchesky sent to investors and participated in various meetings, but the

 Amended Complaint fails to identify a specific misrepresentation made by Campbell. Instead,

 Plaintiffs implement the same pleading strategy they used for the Maguires (and discussed in

 Count 1): after nearly 68 pages of detailed averments discussing representations made by other

 parties, the Amended Complaint then repeats those same allegations in more generalized terms,

 only this time, it lumps Campbell together with Pirchesky for actions that Pirchesky was

 previously accused of doing on his own, making it impossible to assess which of the 64 plaintiffs

 are accusing him of misconduct. Though the Amended Complaint specifically identifies 13

 documents and at least nine misrepresentations communicated by Campbell and Pirchesky, it

 fails to allege that Campbell distributed this false information knowingly or recklessly. At most,

 Campbell allegedly touted OneJet as a “solid investment opportunity,” but such vague and

 generalized statements are considered immaterial as a matter of securities law because

 “reasonable investors would not rely on them in considering the total mix of available

 information.”112 Plaintiffs also offer no averment on which one might conclude that Campbell

 was not the “aviation” or “diligence” expert he purported to be, and even so, only two plaintiffs

 were told of these qualifications.



 111
        Amended Complaint at ¶¶ 41(10(D)(2))), (14)(D), 54.
 112
        In re Am. Bus. Fin. Servs., Inc. Sec. Litig., 413 F. Supp. 2d 378, 399 (E.D. Pa. 2005); see Amended
        Complaint at ¶ 57; Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 200 (3d Cir.1990) (“To say that a
        statement is mere “puffing” is, in essence to say that it is immaterial.”); In re Aetna Inc. Sec. Litig., 34 F.
        Supp. 2d 935, 950 (E.D. Pa. 1999); In re Advanta Corp. Sec. Litig., 180 F.3d 525, 538 (3d Cir. 1999)
        (“vague and general statements of optimism “constitute no more than ‘puffery’ and are understood by
        reasonable investors as such.””) abrogated on other grounds by Tellabs, Inc. v. Makor Issues & Rights,
        Ltd., 551 U.S. 308 (2007).


                                                         28
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                       Document      Page 29 of 63


                 When pressed to identify specific misrepresentations or other bad acts by

 Campbell, Plaintiffs’ counsel acknowledged there were none and instead suggested that

 Pirchesky’s actions could be imputed to him.113 But there is nothing in the Amended Complaint

 supporting the type of relationship necessary to impute the conduct of another party to Campbell,

 and Plaintiffs offered no legal authority to bolster this contention. Pirchesky is not alleged to be

 a partner or agent of Campbell, nor is Campbell alleged to have known about Pirchesky’s actions

 or the falsity of his statements sufficient to implicate him for Pirchesky’s conduct.114 In the end,

 the Court finds that the allegations against Campbell are much like those asserted against Patrick

 Maguire: while it is generally asserted that he made misrepresentations, none of the Plaintiffs

 can specifically attribute a single wrongful statement or action to him. Because Plaintiffs have

 failed to show a plausible claim under section 403 against Campbell, he will be dismissed from

 Count 2 of the Amended Complaint.

                          (b)      Claims Against Melvin Pirchesky and Boustead

                 Plaintiffs also face a difficult hurdle establishing scienter as to the Boustead

 Defendants. Scienter is “a mental state embracing intent to deceive, manipulate, or defraud” and

 “requires a knowing or reckless state of mind.”115 To establish scienter, plaintiffs must allege

 facts showing: (a) defendants had both a motive and an opportunity to commit fraud, or (b)



 113
        Jan. 2020 Trans. at 36:4-10.
 114
        During oral argument, Plaintiffs’ counsel suggested that Campbell and Pirchesky were partners, but this
        specific averment is missing from the Amended Complaint. Jan. 2020 Trans. at 35-36. Campbell and
        Pirchesky are alleged to be “agents” of Boustead. Amended Complaint at ¶¶ 11, 12. Although the
        Amended Complaint quotes emails sent by Pirchesky wherein he references Campbell as his “partner,” the
        Court is unable to reasonably infer that this is anything beyond a colloquial use of the term given that it
        conflicts with Boustead’s alleged organizational structure as a limited liability company. Id. at ¶¶ 10,
        41(10)(D)(1)-(2), (14)(D), 53(A), 63(A).
 115
        Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 252 (3d Cir. 2009) (citing Ernst & Ernst v.
        Hochfelder, 425 U.S. 185 (1976); Fulton Bank v. UBS, 2011 WL 5386376, at *10.


                                                       29
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                       Document      Page 30 of 63


 circumstantial evidence of either reckless or conscious behavior.116 Motive requires “concrete

 benefits that could be realized by one or more of the false statements and wrongful

 nondisclosures” while an opportunity “would entail the means and likely prospect of achieving

 concrete benefits by the means alleged.”117 An allegation that a defendant was motivated purely

 by profit is insufficiently concrete to infer scienter.118 A statement is reckless if it stretches well

 beyond the boundaries of inexcusable negligence and becomes “an extreme departure from the

 standards of ordinary care … [and] presents a danger of misleading buyers or sellers that is either

 known to the defendant or is so obvious that the actor must have been aware of it.”119

                 While courts often analyze the PSA using the same standards applied to

 corresponding federal securities statutes,120 the federal regulatory scheme demands a much

 higher standard for scienter.        To curb abusive and frivolous securities litigation, Congress

 adopted the Reform Act in 1995, requiring plaintiffs alleging federal securities fraud claims to

 assert facts with sufficient particularity so that they lead to a “strong inference” of scienter.121 A

 plaintiff seeking relief under the PSA may be subject to the heightened pleading requirements of



 116
        In re Advanta, 180 F.3d 525, 534-35 (3d Cir. 1999) (noting that the Private Securities Reform Act of 1995
        (the “Reform Act”), 15 U.S.C.A. § 78u-4 (West), did not “alter the substantive contours of scienter”)
        abrogated on other grounds by Tellabs, 551 U.S. 308 (2007).
 117
        Sunquest Info. Sys., Inc. v. Dean Witter Reynolds, Inc., 40 F. Supp. 2d 644, 661 (W.D. Pa. 1999) (citing
        Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1130 (2d Cir. 1994)).
 118
        Fulton Fin. Advisors, 2013 WL 5635977, at *11; see also Majer v. Sonex Research, Inc., 541 F. Supp. 2d
        693, 705 (E.D. Pa. 2008); In re Alpharma Inc. Sec. Litig., 372 F.3d 137, 153 (3d Cir. 2004) abrogated on
        other grounds by Tellabs, 551 U.S. 308 (2007).
 119
        In re Advanta, 180 F.3d at 535 (quoting McLean v. Alexander, 599 F.2d 1190, 1197 (3d Cir. 1979))
        abrogated on other grounds by Tellabs, 551 U.S. 308 (2007).
 120
        See, e.g., Leder v. Shinfeld, 609 F. Supp. 2d 386, 395 (E.D. Pa. 2009) (“it has long been the practice in this
        Circuit to treat section 1-401 claims as requiring the same elements of proof as required under Rule 10b–
        5.”); see also 70 Pa. Stat. Ann. § 1-703 (West).
 121
        See 15 U.S.C. § 78u-4 (West); see also Tellabs, 551 U.S. 308, 313-14.


                                                        30
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                 Desc Main
                                       Document      Page 31 of 63


 Rule 9(b), but the exacting threshold established by the Reform Act does not apply.122 The

 distinction is made here because some of the parties may have blurred those lines in their

 arguments, and the Court will not follow suit.

                 Returning to the allegations of the Amended Complaint, the Court finds Plaintiffs

 failed to plead the element of scienter with particularity and sufficiency.                 The Boustead

 Defendants are not accused of falsifying information. Instead, Plaintiffs maintain that Pirchesky

 made a series of misrepresentations to investors by either disseminating fabricated financial

 information he received from Matthew Maguire or repeating inaccurate statements Maguire

 made about OneJet’s operations. But the Amended Complaint fails to allege specific facts to

 suggest the Boustead Defendants knew these statements were false when communicated to

 investors. The most Plaintiffs can offer in terms of intent is a blanket assertion that the Boustead

 Defendants “knew or should have known” that the information provided was “false and

 misleading.”123 But these are mere conclusory allegations that lack the particularity necessary

 for the Court to reasonably infer that the Boustead Defendants had the requisite intent to deceive,

 manipulate, or defraud. As the Third Circuit has observed, allegations that a defendant “‘must

 have known’ a statement was false or misleading are ‘precisely the types of inferences which

 [courts], on numerous occasions, have determined to be inadequate to withstand Rule 9(b)

 scrutiny.’”124 In another instance, Pirchesky allegedly analyzed financial statements for one

 investor based on “financial numbers which were not actual but just made up by Matthew




 122
        Leder, 609 F. Supp. at 397 n. 10.
 123
        Amended Complaint at ¶ 130.
 124
        In re Advanta Corp. Sec. Litig., 180 F.3d 525, 539 (3d Cir. 1999) (quoting Maldonado v. Dominguez, 137
        F.3d 1, 10 (1st Cir. 1998)).


                                                     31
Case 19-02134-GLT           Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                      Document      Page 32 of 63


 Maguire.”125 Yet again, however, the Amended Complaint provides no facts on which the Court

 could conclude that Pirchesky was aware the data was inaccurate and either intentionally or

 recklessly distributed it. Lastly, the Amended Complaint provides no facts to substantiate a

 motive for the fraudulent conduct beyond an “attempt to induce the investment” and obtain a

 10% finder’s fee from all securities sold by the Boustead Defendants.126 As noted above, a

 “desire to reap the financial rewards of a successful transaction is not sufficient motive to survive

 a motion to dismiss.”127

                 A holistic reading of the Amended Complaint reveals that the essence of

 Plaintiffs’ claims against the Boustead Defendants sound in negligence. Plaintiffs allege that the

 Boustead Defendants “failed to exercise reasonable diligence to verify the truth or falsity of the

 representations that they made regarding the financial viability of OneJet” and they “would have

 known of such falsity if they had exercised reasonable diligence.”128 This is not the stuff of

 securities fraud. And after parsing through their oral argument, it appears that Plaintiffs now

 concede that the Amended Complaint fails to show fraud by the Boustead Defendants because

 they cannot point to allegations suggesting the Boustead Defendants acted with the requisite

 intent or recklessness.129 Because there is no plausible basis in the pleadings to conclude that the


 125
        Amended Complaint at ¶¶ 41(15)(B)(2), (3).
 126
        Id. at ¶¶ 41(2)(D), 53.
 127
        Majer, 541 F. Supp. 2d at 705; Fulton Bank v. UBS, 2011 WL 5386376, at *10 (“the fact that UBS could
        earn substantial sales commissions and fees for underwriting the securities and managing ARS auctions is
        an allegation that could be imputed as motivation for simply making profit and is not sufficiently concrete
        to infer scienter.”); Sunquest Info., 40 F. Supp. 2d at 661.
 128
        Amended Complaint at ¶¶ 60, 65, 131.
 129
        See Jan. 2020 Trans. at 38:9-13 (“We’re not saying that the Boustead [D]efendants made these things up.
        They got [them] from [the] Maguires, but we believe that if they had done their due diligence, as they
        represented they had done … they would [have] realized that these representations were not true.”); see
        also Plaintiffs’ Brief in Opposition at 6 (“Plaintiffs believe and therefor aver that Boustead Securities,
        Campbell, and Pirchesky failed to exercise reasonable diligence to verify the truth or falsity of the

                                                       32
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                   Desc Main
                                       Document      Page 33 of 63


 Boustead Defendants knowingly distributed false or materially inaccurate information about

 OneJet, the claims of Count 2 must fail.

                  4.      Count 3: Violations of Section 503 of the PSA
                          (Matthew Maguire, Patrick Maguire, Pirchesky, Campbell, and
                          Boustead Securities, LLC)

                  In the Amended Complaint, Plaintiffs bring “aiding and abetting” claims under

 both the PSA and under common law. The first of these claims is found in Count 3, where

 Plaintiffs allege statutory joint and several liability under section 503 of the PSA against the

 Maguires and Boustead Defendants for materially aiding in acts or transactions which violate the

 PSA. Plaintiffs contend that the Maguires engaged in a “scheme to violate” the PSA and the

 Boustead Defendants are liable either as co-conspirators or aiders and abettors because they

 either knew or should have known of the scheme.130                 They also allege that the Boustead

 Defendants were responsible for “putting out material falsehoods to the investing public” to

 create a sense that “OneJet was a legitimate business operation” to induce sales of its

 securities.131

                  Section 503(a) provides secondary liability for violations of the PSA as follows:
                  (a)     Every affiliate of a person liable under section 501 or 502, every
                  partner, principal executive officer or director of such person, every
                  person occupying a similar status or performing similar functions, every
                  employe[e] of such person who materially aids in the act or transaction
                  constituting the violation, and every broker-dealer or agent who materially
                  aids in the act or transaction constituting the violation, are also liable
                  jointly and severally with and to the same extent as such person, unless the
                  person liable hereunder proves that he did not know, and in the exercise of




         representations that they made regarding the financial viability of OneJet.”), 7 (“Boustead Securities,
         Campbell and Pirchesky would have known of such falsity if they had exercised reasonable diligence”).
 130
         Amended Complaint at ¶ 141.
 131
         Id. at ¶ 140.


                                                      33
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                       Document      Page 34 of 63


                reasonable care could not have known, of the existence of the facts by
                reason of which the liability is alleged to exist.132

 As a joint and several liability provision, section 503 imposes liability upon one who “materially

 aids” a section 501 or 502 violation committed by another. A defendant need not be a “seller”

 under the PSA to be subject to liability under section 503.133

                The Defendants suggest Plaintiffs cannot bring a section 503 claim for two

 reasons. First, they argue that as a contribution and indemnification provision, section 503 does

 not support an independent cause of action by a victim of securities fraud. Second, they contend

 that even if such a claim exists, Plaintiffs cannot pursue it until after a securities violation is

 proven to have occurred. Unfortunately, the case law is split in both areas, so the Court will

 discuss each in turn.

                Pirchesky suggests section 503 does not create an independent cause of action

 against an aider or abettor of securities fraud.134 Relying on the Third Circuit’s opinion in

 Gruber v. Price Waterhouse, he contends that section 503 only affords a right to “joint and

 several liability, contribution and a corporation’s right to indemnification” among those already

 liable under securities law, but provides no relief to the victim of any such violation.135 But a

 close reading of the case shows that our Court of Appeals was not interpreting section 503 when

 it made this statement in dicta, and instead, was merely distinguishing another case.136 Although



 132
        70 Pa. Stat. Ann. § 1-503(a) (West).
 133
        Gilliland v. Hergert, 2007 WL 4105223, at *6 (“there is no requirement that [a defendant] be a “seller” to
        face liability under Section 1–503.”); Bull v. Am. Bank & Tr. Co. of Pa., 641 F. Supp. 62, 67 n.5 (E.D. Pa.
        1986) (“Under certain circumstances, § 503 appears to extend civil liability to groups of non-sellers.”).
 134
        Defendant Melvin Pirchesky’s Motion to Dismiss the Plaintiff’s Amended Complaint at 15.
 135
        Gruber v. Price Waterhouse, 911 F.2d 960, 967 (3d Cir. 1990).
 136
        Id.


                                                       34
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                        Document      Page 35 of 63


 some courts have still quoted the language in Gruber to preclude a cause of action,137 recent

 decisions have trended in the opposite direction.138 This Court is persuaded by the later camp

 and adopts the rationale expressed by the district courts in both Fox and Gilliland. In McCarter

 v. Mitcham, the Third Circuit left the door open about whether a private cause of action exists

 under section 503, and the statute’s reference to “joint and several liability” is rendered

 superfluous if only confined to claims between culpable parties.139 The Court finds that the

 statutory language of section 503 suggests that a separate claim may be brought for aiding and

 abetting liability, and absent explicit Third Circuit precedent or controlling authority from the

 Pennsylvania state courts to the contrary, the Court will not consider the statute limited solely

 between co-defendants.

                 The second issue is whether a party must first be held liable for a violation of the

 PSA before a section 503 action can arise. The Defendants argue that the statute “requires that

 someone other than the § 503 defendant be adjudicated liable under § 501 in order for the

 defendant to be liable under § 503[,]” relying on the opinion in Daniel Boone Area Sch. Dist. v.




 137
        See, e.g., Daniel Boone Area Sch. Dist. v. Lehman Bros., 187 F. Supp. 2d 400, 410 (W.D. Pa. 2002); S.
        Kane & Son Profit Sharing Tr. v. Marine Midland Bank, No. CIV. A. 95-7058, 1996 WL 200603, at *2
        (E.D. Pa. Apr. 25, 1996) (“no direct cause of action exists under § 1–503”); In re Phar-Mor, Inc. Sec. Litig.,
        892 F. Supp. 676, 688 (W.D. Pa. 1995); Schor v. Hope, No. CIV. A. 91-0443, 1992 WL 22189, at *3 (E.D.
        Pa. Feb. 4, 1992) (section 503 appears to “contemplate an action by an individual who has been found
        liable under § 1–501 against other individuals involved in the sale of the securities.”); Penturelli v. Spector
        Cohen Gadon & Rosen, 640 F. Supp. 868, 872 (E.D. Pa. 1986) (regarding section 503, the court found
        “that the court’s conclusion in Biggans that the sole source of private causes of action is 501 is correct”).
 138
        See, e.g., NewSpring Mezzanine Capital II, L.P. v. Hayes, No. CV 14-1706, 2016 WL 7426122, at *2 (E.D.
        Pa. Dec. 23, 2016) (“a plaintiff other than someone already adjudged liable of securities fraud can bring an
        action against the aiders and abettors of the principal who committed the fraud.”) (emphasis in original);
        Gilliland v. Hergert, 2007 WL 4105223, at *5 (“the Court concludes that a victim of securities fraud may
        bring an action against anyone who materially aided the violation and that Section 1–503 is not limited
        strictly to actions between co-defendants.”); Fox Int’l Relations, 490 F. Supp. 2d at 605, order corrected
        (May 7, 2007); Jairett, 153 F. Supp. 2d at 578 (allowing plaintiffs’ 503 claims to proceed).
 139
        See McCarter, 883 F.2d at 204; Gilliland v. Hergert, 2007 WL 4105223, at *5.


                                                         35
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                       Document      Page 36 of 63


 Lehman Bros.140 They contend that until someone is found liable under section 501, Plaintiffs

 do not have a cause of action against them under section 503.141

                 Once again, however, this area of the law is muddled as federal courts have failed

 to offer a uniform outcome in the absence of determinative case law from the Pennsylvania

 appellate courts. Several district courts within our Circuit have held that it is unnecessary to “go

 through the motions of obtaining a judgment against a directly liable party” before pursuing

 relief under section 503, and to do so would be a “wasteful” use of resources.142 Although there

 are compelling reasons behind either approach, the Court adopts the reasoning of the more recent

 decisions and concludes that, as a matter of judicial efficiency, a section 503 claim can survive a

 motion to dismiss without an adjudicated PSA violation so long as a viable 501 claim remains

 pending in the same proceeding. If the section 501 claim is later dismissed, then any derivative

 liability under section 503 would also evaporate.

                 In this instance, the Court determined that most of the Plaintiffs assert a valid

 section 501 claim against Matthew Maguire, and since all factual averments are assumed to be

 true, Plaintiffs have made a sufficient showing of a PSA violation to justify their pursuit of relief

 under section 503 against the other Defendants.143 But to state the obvious, Matthew Maguire

 cannot be liable for aiding and abetting his own violation of the PSA. And since the Court


 140
        Daniel Boone Area, 187 F. Supp. 2d at 410 (“it appears to be undeniable that a mere allegation that a third
        party would be liable under § 501 is insufficient to support liability under § 503.”).
 141
        Notice of Motion and Motion to Dismiss at 22.
 142
        Gilliland v. Hergert, 2007 WL 4105223, at *6 (“such a requirement would only result in fruitless and
        wasteful litigation”); see also NewSpring Mezzanine, 2016 WL 7426122, at *2; Fox Int’l Relations, 490 F.
        Supp. 2d at 605, order corrected (May 7, 2007) (“the better interpretation of Section 1-503 is that the
        statute creates a cause of action against a defendant who “materially aids” in a securities violation, with or
        without a prior showing of liability by the plaintiff.”) (emphasis added).
 143
        Because the Court previously denied the claims of the Rule 9(b) Plaintiffs in Count 1, they cannot pursue
        an aiding and abetting claim under section 503 because there is no underlying section 501 violation.


                                                        36
Case 19-02134-GLT         Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12          Desc Main
                                    Document      Page 37 of 63


 dismissed Count 2 against the Boustead Defendants, there is no pending section 501 claim (or a

 prior adjudication of liability) that can support a statutory aiding and abetting claim against

 Matthew Maguire. Accordingly, Count 3 is dismissed as to Matthew Maguire.

                Having addressed these preliminary issues, the Court will now examine the

 sufficiency of the allegations leveled against each defendant. As to Robert Campbell, the Court

 finds a dearth of allegations to support a statutory aiding and abetting claim against him. As

 noted before, despite general allegations that “Campbell and Pirchesky” repeated many of the

 material misstatements made by the Maguires, the Amended Complaint fails to identify a single

 misrepresentation or material omission made by Campbell, nor does it name a specific plaintiff

 who received any communications or misinformation from him.              Viewing the Amended

 Complaint as a whole, it is plain to see that Pirchesky’s alleged misrepresentations were

 rejiggered to ensnare Campbell, but without the factual content necessary to make a plausible

 claim against him. Plaintiffs offer no other allegations specific to Campbell, contending only

 that the Boustead Defendants materially aided the sale of securities “by virtue of their positions

 as registered brokers under FINRA” and by “putting out material falsehoods to the investing

 public.”144 These general statements are a mere reiteration of prior averments that have already

 been found insufficient to justify a claim against him. Because Plaintiffs have not otherwise

 alleged how Campbell materially aided Matthew Maguire in a violation of the PSA or knew

 about Maguire’s efforts to perpetuate a securities fraud, all claims against Campbell in Count 3

 will be dismissed.

                The Boustead Defendants also claim that the allegations in the Amended

 Complaint are deficient because they are not alleged to have had fraudulent intent or sufficient

 knowledge of Matthew Maguire’s fraud in a manner that would lead to aiding and abetting

 144
        Amended Complaint at ¶¶ 137, 140.

                                                37
Case 19-02134-GLT          Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                      Document      Page 38 of 63


 liability.145 But the Court finds this to be the incorrect standard. To establish a section 503

 claim, Plaintiffs must show that: (a) some person is liable under sections 501 or 502 of the PSA,

 (b) the section 503 defendant is an affiliate, partner, principal executive officer, or director of

 such person (or occupy a similar status or perform similar functions), or an employee of such

 person, or a broker-dealer, and (c) the section 503 defendant must have materially aided in the

 act or transaction constituting the violation.146 A defendant can shield himself from section 503

 liability if he can prove that “he did not know, and in the exercise of reasonable care could not

 have known of” the facts supporting the section 501 or 502 liability.147 In this case, the aiding

 and abetting claim depends on the section 501 claim asserted against Matthew Maguire in Count

 1. And just as the stand-alone claim under section 501 does not demand proof of scienter or

 reliance, the aiding and abetting claim that springs from it does not require a showing of

 knowledge or fraudulent intent. Section 503 instead imposes an “inverse negligence standard”

 by which a defendant must show that exercising reasonable care would not have uncovered the

 untruth.148   And because the allegations may not sound in fraud, the heightened pleading

 standard of Rule 9(b) is inapplicable when the claim is based on negligence.

                Unlike the more stringent pleading standard imposed in Count 2, the Court finds

 the Amended Complaint safely clears the lower bar established for Count 3 as to the Broker-

 Plaintiffs. Plaintiffs allege that Matthew Maguire “engaged in a scheme to violate” the PSA and

 145
        Notice of Motion and Motion to Dismiss at 23; Defendant Melvin Pirchesky’s Motion to Dismiss the
        Plaintiff’s Amended Complaint at 17.
 146
        70 Pa. Stat. Ann. § 1-503 (West).
 147
        Id.
 148
        See In re Access Cardiosystems, Inc., 776 F.3d 30, 33 (1st Cir. 2015) (the language in section 503 mirrors
        similar language in section 12(2) of the Securities Act (15 U.S.C.A. § 77l) which has been interpreted to
        impose liability for negligent misrepresentations or omissions.); see e.g., Shapiro, 964 F.2d at 288, as
        amended (May 27, 1992); Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d 628, 645 n. 28 (3d Cir. 1989).


                                                       38
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                   Desc Main
                                        Document      Page 39 of 63


 the Boustead Defendants, as the broker-dealer, “either knew or should have known of the

 scheme.”149 From the contours of the Amended Complaint, the Boustead Defendants are accused

 of misconduct in four general areas that can lead to liability under section 503 by: (a) making

 material misrepresentations about OneJet’s financials;150 (b) allegedly repeating material

 misstatements made by the Maguires to solicit investors for OneJet;151 (c) distributing financial

 documents from OneJet that were “woefully inaccurate, false and/or misleading[,]” including

 investment summaries, profit and loss statements, balance sheets, and executive summaries;152

 and (d) suggesting that they “independently” verified the accuracy of OneJet information.153 In

 doing so, Plaintiffs allege that the Boustead Defendants failed to exercise reasonable diligence to

 verify the truth or falsity of the representations made about OneJet’s financial viability.154

                 Boustead suggests many of the Plaintiffs’ alleged misrepresentations derive from

 projections and forecasts of OneJet’s financial performance which cannot support a claim unless

 they were “knowingly and recklessly” made.155 Boustead claims the Plaintiffs must allege the

 “dates, the speaker, and the actual projections at issue” as well as “facts indicating why the

 charges against defendants are not baseless and why additional information lies exclusively



 149
        Amended Complaint at ¶ 141.
 150
        Id. at ¶ 58 (Pirchesky is alleged to have falsely represented, among other things, that OneJet: (i) had a
        management team comprised of senior executives from major airlines; (ii) maintained accurate and
        complete financial and accounting records; (iii) was operating “in the black” by September 2017; (iv)
        experienced a positive EBITDA for every month after March 2017; (v) was guided by a talented and
        experienced board of directors; and (vi) received an initial investment of $9 million from the Maguires.).
 151
        Id.
 152
        Id. at ¶¶ 56, 59.
 153
        Id. at ¶¶ 58, 64; 41(1)(B), (2)(C), (10)(D)(1).
 154
        Id. at ¶¶ 60, 65.
 155
        Notice of Motion and Motion to Dismiss at 16.


                                                          39
Case 19-02134-GLT              Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12              Desc Main
                                         Document      Page 40 of 63


 within defendants’ control.”156 But this standard derives from claims made under Section 10(b)

 of the Securities Act (as well as SEC Rule 10b-5), which implicates the heightened pleading

 standard of Rule 9(b) which is inapplicable here.157 In addition, Plaintiffs satisfied the minimum

 pleading threshold by identifying at least 13 financial documents that were “woefully inaccurate,

 false and/or misleading” on an objective basis.158             While many projections could rely on

 subjective opinion, Plaintiffs identify several areas where OneJet’s historical performance was

 misrepresented:

                     OneJet’s “revenue has been increasing and bottom line losses have been
                      decreasing every month” in 2017;159
                     OneJet had a “positive EBITDA” for every month after March 2017;160
                     OneJet’s operations were “profitable” during the third quarter of 2017;161
                     OneJet’s “revenues were increasing at the rate of 5% to 10% per month”;162
                     Misrepresentations of OneJet’s operating costs, leasing rates, and cash flow
                      “burn” rate; and163
                     OneJet would have a positive EBITDA for 2017 and 2018 and would own 42
                      aircraft by 2018.164




 156
        Notice of Motion and Motion to Dismiss at 16 (citing Weiner v. Quaker Oats Co., 129 F.3d 310, 319 (3d
        Cir. 1997)).
 157
        See Weiner v. Quaker Oats Co., 129 F.3d 310 (3d Cir. 1997).
 158
        Amended Complaint at ¶ 56.
 159
        Id. at ¶ 58(E).
 160
        Id. at ¶ 58(F).
 161
        Id. at ¶ 59(A).
 162
        Id. at ¶ 59(B).
 163
        Id. at ¶ 47(A), (B).
 164
        Id. at ¶ 47(K).


                                                      40
Case 19-02134-GLT          Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                    Desc Main
                                      Document      Page 41 of 63


 Plaintiffs also allege that the Boustead Defendants failed to exercise reasonable diligence to

 verify the truth or falsity of the representations before disseminating this information to potential

 investors.

                In summary, it bears repeating that this is not a class action and each plaintiff

 must separately support their own cause of action. To withstand a challenge to their section 503

 claim, each plaintiff must show how Boustead and Pirchesky materially aided Matthew

 Maguire’s violation of state securities law involving their investment. As discussed above,

 Plaintiffs have alleged enough facts to suggest that Boustead and Pirchesky materially aided

 Maguire’s effort to violate the PSA with respect to the Broker Plaintiffs. But the Court cannot

 conclude that these same facts substantiate an aiding and abetting claim against the Non-Broker

 Plaintiffs. Pirchesky’s misrepresentations and the inaccurate financial statements he circulated

 cannot be considered to have “materially aided” a violation of securities law for investors who

 neither heard nor received them. The Boustead Defendants also cannot be responsible for

 Maguire’s sales of stock that occurred long before Boustead was engaged by OneJet.165 And

 even if Boustead’s involvement contributed prestige or “legitimacy” to OneJet’s securities

 offering, none of the Non-Broker Plaintiffs contend that this had a material impact on their

 decision to invest.

                After considering the alleged facts in a light most favorable to Plaintiffs, the Court

 finds that only the Broker Plaintiffs have provided enough content to establish a plausible claim

 for relief against Boustead and Pirchesky under section 503. Boustead and Pirchesky’s request


 165
        The following plaintiffs acquired their securities prior to Boustead’s engagement in February 2017: Cowen
        OJ Investment, LLC (2015), William Nasgovitz (2016), Jeffrey Joerres (2016), Michael H. White (2016),
        Dennis J. Kuester (2016), Timothy Hoeksema (2016), BS5, LLC (2016), Stephen Einhorn (2016), and The
        Harding-Brown Family Trust (January 18, 2017). See Amended Complaint at ¶¶ 7(7), (16), (20), (23), (24),
        (26), (31), (38), (57); 50. With the exception of BS5, LLC, the Court previously determined that these
        plaintiffs have not shown standing to bring a claim under the PSA.


                                                      41
Case 19-02134-GLT               Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12    Desc Main
                                          Document      Page 42 of 63


 to dismiss Count 3 will be denied as to the Broker Plaintiffs, but will be granted in all other

 respects.

                 The last area of inquiry involves Patrick Maguire. Plaintiffs accuse Patrick of

 materially aiding in the violations of the PSA by making material misstatements and engaging in

 a “scheme to violate the [PSA].”166 While soliciting public investment in OneJet, the Maguires

 allegedly made several misrepresentations to potential investors, including false statements about

 the size of their personal investment in OneJet, the nature of the company’s financial

 performance, and the composition of their management team and advisors.167 The Maguires

 allegedly provided a myriad of misleading financial documents to investors and collected

 undisclosed finder’s fees from the sale of OneJet securities.168 Plaintiffs also imply that the

 Maguires misused at least $60 million in investor funds and destroyed records that would verify

 the amount of their personal investments in the company.169

                 The Court already found the allegations against Patrick Maguire in Count 1 to be

 deficient because none of the Plaintiffs allegedly communicated with him, nor did they plead

 their allegations with sufficient particularity. The outcome is different for Count 3. With an

 aiding and abetting claim, the Court is compelled to evaluate the allegations under the more

 permissive standards of Rule 8. Through this review, the Court notes that Patrick Maguire held a

 central role within OneJet. Aside from being a co-founder, he and Matthew Maguire were the

 only two officers of the company.170 The Amended Complaint shows that he was an active


 166
        Amended Complaint at ¶¶ 136, 141.
 167
        Id. at ¶¶ 42, 45, 47.
 168
        Id. at ¶¶ 47-48.
 169
        Id. at ¶¶ 45-46, 104.
 170
        Id. at ¶¶ 17, 111.

                                                     42
Case 19-02134-GLT         Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                  Desc Main
                                    Document      Page 43 of 63


 participant in OneJet’s operations, submitting applications for economic development loans and

 providing a personal guaranty of OneJet’s performance under two loan agreements totaling

 $2,000,000 in debt.171 Given this unique status, the Court can reasonably infer that Patrick

 Maguire not only had the requisite relationship with Matthew Maguire to sustain a section 503

 claim, but he also provided material aid to Matthew’s efforts to solicit investors. Among other

 things, Patrick Maguire’s capacity as a corporate officer in a two-man executive suite suggests

 he either prepared, reviewed, or approved the allegedly misleading OneJet financial statements

 before they were ultimately distributed to investors. Although the allegations are admittedly

 sparse as to the nature and extent of his involvement, they are still sufficient at this preliminary

 stage to support a plausible claim for statutory aiding and abetting against Patrick Maguire. The

 request to dismiss Patrick Maguire will be denied as to Count 3.

                5.      Count 4: Aiding and Abetting Liability under Common Law Principles
                        (Matthew Maguire, Patrick Maguire, Pirchesky, Campbell, and
                        Boustead Securities, LLC)

                Relying on the same facts used to bolster their claims for violating state securities

 law, Plaintiffs allege common law aiding and abetting liability against the Maguires and the

 Boustead Defendants in Count 4 of the Amended Complaint.172 The substance of Count 4 is a

 recitation of case law from Pennsylvania and other jurisdictions recognizing the merits of an

 aiding and abetting claim under common law. It does not provide any new factual allegations.




 171
        See id. at ¶¶ 24, 28 (regarding an application submitted by Patrick Maguire to the Commonwealth of
        Pennsylvania Department of Community and Economic Development (DCED) for a low interest loan to
        OneJet and his personal guaranty of the loan), 37 (involving Patrick Maguire’s personal guaranty of
        OneJet’s obligations under a loan extended by the Allegheny County Regional Development Authority to
        OneJet).
 172
        Amended Complaint at ¶¶ 142-47.


                                                    43
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                       Document      Page 44 of 63


 Instead, Plaintiffs suggest only that “the Boustead Defendants provided substantial assistance to

 the Maguires’ scheme to violate the [PSA].”173

                 The parties agree that Pennsylvania law recognizes a cause of action for civil

 aiding and abetting using the elements in § 876 of the Restatement (2d) of Torts.174 The

 components of the claim are as follows:

                 For harm resulting to a third person from the tortious conduct of another,
                 one is subject to liability if he

                          (a) does a tortious act in concert with the other or pursuant to a
                              common design with him, or

                          (b) knows that the other’s conduct constitutes a breach of duty and
                              gives substantial assistance or encouragement to the other so to
                              conduct himself, or

                          (c) gives substantial assistance to the other in accomplishing a
                              tortious result and his own conduct, separately considered,
                              constitutes a breach of duty to the third person.175

 At its core, a claim for common law aiding and abetting liability requires the defendant to engage

 in tortious conduct that facilitates a common plan or he must provide “substantial assistance” to

 another committing the tortious act.176 A claim under § 876(a) requires proof of an express or

 implied agreement to engage in tortious conduct, while a plaintiff proceeding under § 876(b)

 173
        Id. at ¶ 147.
 174
        See Plaintiffs’ Brief in Opposition at 32; Notice of Motion and Motion to Dismiss at 24 (Boustead and
        Campbell); Motion to Dismiss the Plaintiff’s Amended Complaint at 23-24 (Pirchesky); Motion to Dismiss
        at 10 (Lewis); Motion to Dismiss at 14 (Patrick Maguire); Motion to Dismiss at 8 (Matthew Maguire); see
        also Koken v. Steinberg, 825 A.2d 723, 732 (Pa. Commw. Ct. 2003); Cummins v. Firestone Tire & Rubber
        Co., 495 A.2d 963 (Pa. Super. 1985); Sovereign Bank v. Valentino, 914 A.2d 415, 416 (Pa. Super. Ct.
        2006).
 175
        Sovereign Bank, 914 A.2d at 421.
 176
        Cummins, 495 A.2d at 969 (“In order for this cause of action to be viable, there must be acts of a tortious
        character pursuant to a common design or plan … [or] a defendant must render substantial assistance to
        another to accomplish a tortious act.”); see also Failla v. City of Passaic, 146 F.3d 149, 158 (3d Cir. 1998)
        (although interpreting New Jersey law, finding that “[t]he Restatement requires that an aider and abettor
        knowingly give assistance or encouragement.”).


                                                        44
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                       Document      Page 45 of 63


 must show the defendant had actual knowledge of the wrongdoer’s actions.177 Plaintiffs have

 not alleged any sort of agreement between the Boustead Defendants and Matthew Maguire, and

 as discussed above, they have not established that the Boustead Defendants knew about the

 Maguire’s “scheme” to violate the PSA. That leaves Plaintiffs with a § 876(c) claim which

 requires the following elements: (a) the defendant provided substantial assistance; (b) to

 someone for the purpose of committing a tortious act that causes injury; and (c) the defendant’s

 own conduct breaches a legal duty. A defendant’s “substantial assistance” can be gauged upon

 consideration of six factors: the nature of the act encouraged, the amount of assistance given by

 the defendant, the defendant’s presence or absence at the time of the tort, the defendant’s relation

 to the other, the defendant’s state of mind, and the duration of the assistance provided.178

                In keeping with principles of Pennsylvania tort law, aiding and abetting liability

 “must be founded upon some blameworthy conduct, or lack of due care resulting in the violation

 of a duty owing to others.”179 Courts have denied aiding and abetting claims when the defendant

 is passive and has not actively engaged or encouraged a tortfeasor to breach a duty to a third

 party.180 In addition, a claim for aiding and abetting liability can be dismissed when it contains

 no allegation about how the scheme was devised and carried out.181


 177
        See Restatement (Second) of Torts § 876, comment a (1979); Schwartzman v. Morningstar, Inc., No.
        CIV.A. 12-1647, 2014 WL 3843875, at *24-5 (E.D. Pa. Aug. 5, 2014) (citing Reis v. Barley, Snyder, Senft
        & Cohen, LLC, 426 F. App’x 79, 84 (3d Cir. 2011)).
 178
        Gilliland v. Hergert, 2007 WL 4105223, at *8 (citing Hurley v. Atlantic City Police Dept., 174 F.3d 95,
        128 (3d Cir.1999)).
 179
        Kline v. Ball, 452 A.2d 727, 729 (Pa. Super. Ct. 1982); Daniel Boone Area, 187 F. Supp. 2d at 412 (“The
        plain language of § 876(a) indicates that a concert of action claim will lie only if both persons who are
        alleged to have acted in concert each committed a tortious act. If one person did not commit a tortious act,
        then that person cannot have acted in concert with another person who did harm the plaintiff.”).
 180
        See Brandjord v. Hopper, 688 A.2d 721 (Pa. Super. Ct. 1997), appeal denied, Brandjord v. Hopper, 704
        A.2d 633 (Pa. 1997) (passengers in car operated by intoxicated driver could not be liable to pedestrian
        struck by the vehicle when they did not pressure, coerce or induce the driver to drink or force him to drive
        the car); Kline, 452 A.2d at 727 (evidence failed to which, if any, of the student bystanders prompted or

                                                       45
Case 19-02134-GLT               Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                    Desc Main
                                          Document      Page 46 of 63


                  The Court will once again evaluate the substance of Count 4 for each defendant.

 Similar to the preceding claims, the Court finds the allegations pertaining to Robert Campbell are

 lacking. At no point have Plaintiffs identified the “substantial assistance” he provided to assist

 with a PSA violation. Based on these deficiencies, Count 4 will be dismissed as to Robert

 Campbell.

                  Turning next to the Maguires, the Court finds enough allegations that they

 intended to violate the PSA for the claim to proceed. Plaintiffs allege that the Maguires acted

 together to engage in series of wrongful acts that caused injury to the Plaintiffs. They materially

 misrepresented their personal investment in OneJet, created and disseminated false financial

 statements, fabricated a list of individuals on the OneJet management team and board of

 directors, and misrepresented the size of OneJet’s fleet and acquisition plans.182                       Matthew

 Maguire also allegedly made inaccurate statements to Pirchesky and passed on misleading

 financial statements with the knowledge that Pirchesky would use these materials to solicit

 investors for OneJet. Matthew Maguire also made misrepresentations to investors in tandem

 with Pirchesky at various investment meetings and solicitations.183

                  As for Boustead and Pirchesky, the Court determined that Plaintiffs have offered

 enough allegations to substantiate a statutory aiding and abetting claim as to the Broker

        encouraged an actor to tip a garbage over a balcony railing, causing injury to an individual below); see also
        Berman v. Morgan Keegan & Co., 455 Fed.Appx. 92, 96 (2d Cir. 2012) (“[t]he mere fact that participants
        in a fraudulent scheme use accounts at [a financial institution] to perpetrate it, without more, does not in
        and of itself rise to the level of substantial assistance”).
 181
        See Burnside v. Abbott Lab., 505 A.2d 973, 982 (Pa. Super. Ct. 1985) (plaintiffs did not allege a “tacit
        understanding or common design to market a defective product” nor did they suggest manufacturers
        rendered substantial assistance in causing injury); Cummins, 495 A.2d at 968-69 (complaint cannot succeed
        when it fails to allege that defendant rendered substantial assistance to manufacturers who allegedly
        engaged in concerted tortious conduct).
 182
        Amended Complaint at ¶¶ 42-49.
 183
        Id. at ¶¶ 41(2), (3).


                                                        46
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                       Document      Page 47 of 63


 Plaintiffs. These same facts also establish a claim under common law aiding and abetting.

 According to the Amended Complaint, Boustead and Pirchesky provided substantial assistance to

 Matthew Maguire’s investment scheme by distributing materially false and misleading

 statements about OneJet to prospective investors.                Plaintiffs also allege that Boustead and

 Pirchesky could have discovered the falsity of these statements with appropriate diligence. And

 although Pirchesky supposedly analyzed the veracity of OneJet’s financials, he failed to uncover

 the misstatements, thereby breaching a duty owed to those investors he solicited. By the same

 token, Plaintiffs have not shown that Boustead or Pirchesky owed a legal duty to investors whom

 they did not solicit or contact, nor are they alleged to have performed actions that conceivably

 affected their investment.184 Absent further proof that these plaintiffs can pursue an aiding and

 abetting claim against Boustead and Pirchesky, Count 4 will be dismissed for each of the Non-

 Broker Plaintiffs.

        C.       Count 5: Violation of Sections 501 and 503 of the PSA
                 (Robert Lewis)

                 In Count 5 of the Amended Complaint, Plaintiffs assert violations of sections 501

 and 503 of the PSA against Lewis. As discussed above, section 501 is a claim commonly

 184
        The Amended Complaint does not show any plausible connection between the actions undertaken by the
        Boustead Defendants and the investments made by the Non-Broker Plaintiffs that would render the facts
        here analogous to the cases cited by Plaintiffs. See Gilliland v. Hergert, 2007 WL 4105223, at *1
        (summary judgment denied for attorney who acted as legal counsel, manager and/or director of the entity
        that issued securities); In re Enron Corp. Sec., Derivative & “ERISA” Litig., 490 F. Supp. 2d 784, 787
        (S.D. Tex. 2007) (denying motion to dismiss where Merrill Lynch was accused of devising and executing
        transactions to hide Enron’s fraudulent accounting from rating agencies by “cooking its books and its SEC-
        filed reports”); Ret. Program for Employees of Town of Fairfield v. Madoff, No. X08 CV09 5011561S,
        2011 WL 7095186, at *5 (Conn. Super. Ct. Dec. 29, 2011) (denying motion to strike and allowing plaintiffs
        to switch their theory of liability from section 876(c) to 876(b) against defendants who solicited
        investments in feeder fund interests and placed those funds under the management of Bernard Madoff);
        CPC Int’l Inc. v. McKesson Corp., 70 N.Y.2d 268, 285-86 (1987) (denying motion to dismiss where
        Morgan Stanley was alleged to have prepared and distributed false and fictitious financial projections to
        plaintiff and others); Silvercreek Mgmt., Inc. v. Citigroup, Inc., 248 F. Supp. 3d 428, 445 (S.D.N.Y. 2017)
        (denying motion to dismiss where “the alleged level of involvement here, including participation in
        “atypical financial transactions,” rises well beyond “mere participation” to the point of knowing, substantial
        assistance.”).


                                                        47
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12        Desc Main
                                        Document      Page 48 of 63


 brought against the seller of a security, while section 503 imposes liability for aiding and

 abetting a violation of the PSA. Plaintiffs claim that Lewis was a OneJet shareholder and a

 member of the Airport Authority Board of Directors.185 In this dual capacity, Plaintiffs claim

 Lewis used his position to direct a $1,000,000 grant from the Airport Authority to OneJet and

 helped negotiate a $1,500,000 loan to OneJet from the Allegheny County Regional Development

 Authority, which he personally guaranteed.186

                  Plaintiffs contend that Lewis actively solicited investors in OneJet and infer that

 he took a major role to “initiate and lead the private investment syndicate” for OneJet

 securities.187 Plaintiffs allege Lewis was at the forefront of OneJet’s promotional efforts and

 should be considered a “seller” under both sections 501 and 503 of the PSA.188 They claim he

 worked closely with Matthew Maguire to arrange meetings with potential investors and touted

 the grant and loan as an “approval” of OneJet’s operations by the respective authorities.189 The

 Amended Complaint also alleges that Lewis “was repaid some or all of the funds invested in

 OneJet, to the detriment of all investors and creditors.”190

                  Lewis initially raises two issues with Count 5.        He first claims that it is

 inconsistent to allege, within the same claim, that Lewis was both a seller of security under

 section 501 and also one who aided and abetted the sale of a security under section 503.191 He


 185
        Amended Complaint at ¶¶ 13, 149, 150.
 186
        Id. at ¶¶ 152-54.
 187
        Id. at ¶¶ 156, 160.
 188
        Id. at ¶¶ 162, 164.
 189
        Id. at ¶¶ 155, 161.
 190
        Id. at ¶ 69.
 191
        Motion to Dismiss at 3-4.


                                                   48
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                        Document      Page 49 of 63


 also suggests the section 503 claim is deficient because Plaintiffs have not pled that Lewis was

 an “affiliate” or possessed any other specialized relationship with a section 501 defendant.

                 At oral argument, Plaintiffs concede they are no longer pursuing Lewis as a

 “seller” under section 501, so that portion of Count 5 will be dismissed.192 As for the affiliation

 element, Plaintiffs allege that Lewis held himself out as a director of OneJet and distributed

 business cards with this title.193         Lewis was also admittedly a shareholder of OneJet and

 performed activities consistent with those of executive management by negotiating various

 grants and loans and offering a personal guaranty of OneJet’s obligations.194 Assuming these

 facts to be true, the averments satisfy the affiliation element of section 503 which applies to

 every “affiliate[,] … partner, principal executive officer or director of [the person liable under

 section 501], [and] every person occupying a similar status or performing similar functions[.]”195

 Under the PSA, an “affiliate” includes one who is “affiliated with” a person that “directly, or

 indirectly through one or more intermediaries, controls, is controlled by, or is under common

 control with, the person specified.”196 As both a director and shareholder of OneJet, Lewis

 ostensibly had direct or indirect control over Matthew Maguire’s actions as a OneJet executive.




 192
        Jan. 2020 Trans. at 18:5-10:

        Court:            … Are you alleging that [Lewis is] a seller under 501?
        Mr. J. Cooney:    I think he certainly aided the seller. I think our real claim against Mr. Lewis is a
                          503 claim.
        Court:            Okay. So, it’s a 503, not a 501.
        Mr. J. Cooney:    Yes.
 193
        Amended Complaint at ¶¶ 68, 157.
 194
        Id. at ¶¶ 13, 149-50, 152-54.
 195
        70 Pa. Stat. Ann. § 1-503 (West).
 196
        70 Pa. Stat. Ann. § 1-102 (West).


                                                         49
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                     Desc Main
                                        Document      Page 50 of 63


 The Court concludes that Lewis’ alleged connections with OneJet and Matthew Maguire fall

 within these definitional requirements and satisfy the relationship requirement under section 503.

                 The Court will now examine whether the remaining section 503 elements are

 adequately alleged here. As noted above, the Court determined that Plaintiffs sufficiently pled a

 claim for relief under Count 1 as to Matthew Maguire. Assuming those facts to be true, Count 1

 establishes a violation of the PSA and opens the door for a claim for aiding and abetting liability

 against the co-defendants. The next step is to assess whether Lewis materially aided Matthew

 Maguire with a violation of the PSA. Just as it did with the Boustead Defendants in Count 3, the

 Court finds it necessary to distinguish between those plaintiffs who interacted with Lewis and

 those who did not.

                 While Lewis allegedly played a “key role” in soliciting OneJet investors, only

 five of the Plaintiffs (the Lewis Plaintiffs) communicated with him.197                       Lewis allegedly

 introduced James Sacco to Matthew Maguire and pressed both Sacco and his affiliate, B5S, LLC

 to invest.198 He also participated in meetings with Matthew Maguire to convince Mitchell Elias

 Nahra, M.D. and Robert Vadas to purchase securities.199 Plaintiffs allege that Lewis was “well

 aware that OneJet was not a financially viable entity and that the Maguires were engaged in

 violations of the [PSA].”200          By late 2016, Plaintiffs suggest Lewis was concerned about

 Maguire’s ability to handle OneJet operations.201 They also contend that Lewis may have been

 aware that certain aspects of OneJet’s business, including its Naples Program, “was a sham from

 197
        See Amended Complaint at ¶ 72; Jan. 2020 Trans. at 17:1-3. The Lewis Plaintiffs are identified in n. 24.
 198
        Amended Complaint at ¶¶ 41(7), (44).
 199
        Id. at ¶ 41(37), (53), (54).
 200
        Amended Complaint at ¶ 166.
 201
        Id. at ¶ 167(D).


                                                       50
Case 19-02134-GLT         Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12           Desc Main
                                     Document      Page 51 of 63


 day 1.”202 Despite this information, Plaintiffs claim Lewis failed to disclose his knowledge to

 potential investors when he sought their investments.203 From these allegations, the Court

 discerns enough elements to establish a claim that Lewis materially aided a securities violation

 by Matthew Maguire as to the five Lewis Plaintiffs.

                  The connection between Lewis and the remaining Plaintiffs is far more tenuous.

 Plaintiffs generally allege that Lewis “solicited investments from potential investors[,]” but

 beyond the five listed above, no other plaintiff is alleged to have communicated with him.204

 Even if Lewis made material misrepresentations, none of the other Plaintiffs claim to have

 received them, nor did they make an investment decision based on something he said. Plaintiffs

 also do not accuse Lewis of preparing any of the solicitation materials circulated to potential

 investors. Plaintiffs instead claim that the Maguires promoted Lewis’ involvement on the basis

 that he “could secure favorable treatment for OneJet with the Airport Authority[,]” but the

 Amended Complaint does not identify any plaintiff who heard this statement, nor does it suggest

 that Lewis knew or approved the use of his name in this way.205 Lastly, three other plaintiffs

 allegedly received solicitation materials listing several OneJet equity holders, including Lewis,

 but there is nothing in this Amended Complaint suggesting the list was inaccurate or created

 undue pressure for them to invest in OneJet.206

                  Plaintiffs suggest they need not show privity between Lewis and each individual

 plaintiff, but this misses the point. Section 503 requires that the defendant materially aid “in the

 202
        Id. at ¶ 168.
 203
        Id. at ¶ 166.
 204
        Id. at ¶ 70.
 205
        Id. at ¶ 47(F).
 206
        Amended Complaint at ¶¶ 41(21), (42).


                                                   51
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12        Desc Main
                                        Document      Page 52 of 63


 act or transaction constituting the violation[.]”207     Here, the alleged violation is Matthew

 Maguire’s misrepresentation or omission of material facts while soliciting the investment of each

 plaintiff. To establish a claim, Plaintiffs must show how Lewis substantially contributed to the

 section 501 violation involving each plaintiff. When the claims are separately evaluated, the

 Amended Complaint falls short for the remaining plaintiffs. For example, Blair Oak Investments,

 LP purchased $500,000 in Series B Preferred Stock from Melvin Pirchesky and a $150,000 Term

 Note from Matthew Maguire.208 Each of these transactions may constitute a separate securities

 law violation.209 Yet despite 32 paragraphs detailing Maguire’s efforts to lock down Blair Oak’s

 investment, the Amended Complaint contains no reference to any role played by Lewis.210 Even

 in the general allegations, Lewis is not alleged to have done anything that would have influenced

 Blair Oak’s decision to invest or assisted Maguire’s effort to misrepresent material facts. Put

 differently, if Blair Oak was the only plaintiff, it would be obvious that no plausible claim exists

 against Lewis. The result is the same when the claims of the other remaining plaintiffs are

 similarly placed under the microscope.

                 The Court also notes that the mere allegation that Lewis was repaid a portion of

 his investment is not, by itself, sufficient to bolster an aiding and abetting claim. While this

 assertion may link Lewis to the damages sustained by each plaintiff (or serve as fodder for

 another claim), it does not advance the section 503 claim because it does not establish how

 Lewis substantially assisted Maguire with his material misrepresentations to each plaintiff.



 207
        70 P.S. § 1-503(a).
 208
        Amended Complaint at ¶ 7(10).
 209
        Id. at ¶ 41(10).
 210
        Id. at ¶ 41(10).


                                                   52
Case 19-02134-GLT            Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12         Desc Main
                                       Document      Page 53 of 63


                     The fact that multiple plaintiffs join together to bring similar claims does not

 alleviate Plaintiffs’ burden of establishing the minimum elements for each cause of action.

 Based on the averments of the Amended Complaint, none of the remaining plaintiffs are alleged

 to have been aware of Lewis’ involvement, and if they were, it was not a material factor in their

 decision to invest in OneJet.         Without direct allegations implicating Lewis in the “act or

 transaction” involving these 59 plaintiffs, the Court finds no valid claim has been asserted

 against him and their claims under Count 5 will be dismissed.

        D.           Count 6: Aiding and Abetting Liability under Common Law Principles
                     (Robert Lewis)
                     For Count 6, Plaintiffs incorporate the factual averments from their statutory

 aiding and abetting claim to assert a similar claim under common law. At oral argument,

 Plaintiffs confirmed their theory of liability in Count 6 rests on § 876(c) of the Restatement

 (Second) of Torts § 876.211 Plaintiffs claim Lewis substantially assisted Matthew Maguire’s

 scheme to violate the PSA by soliciting investors when he knew OneJet was not a viable

 enterprise.212 Lewis contends that Plaintiffs have not set forth the required elements for common

 law aiding and abetting, and furthermore, have not pled their allegations with particularity as

 required by Rule 9(b).213 Lewis also maintains that the Amended Complaint is contradictory

 because he could not have been aware of an investment scheme by the Maguires to mislead

 investors when he was simultaneously investing his own money and providing a personal

 guaranty for OneJet loan obligations.214


 211
        Jan. 2020 Trans. at 19-20.
 212
        Amended Complaint at ¶¶ 166, 172.
 213
        Motion to Dismiss at 11.
 214
        Id. at 13.


                                                    53
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12          Desc Main
                                        Document      Page 54 of 63


                 As noted above, a claim for common law aiding and abetting under § 876(c)

 requires that one “gives substantial assistance to the other in accomplishing a tortious result and

 his own conduct, separately considered, constitutes a breach of duty to the third person.”215

 Upon examination of the Amended Complaint, the Court finds the requisite elements for such a

 claim are present as to the five Lewis Plaintiffs who were personally solicited by Lewis. The

 allegations reveal that Matthew Maguire and Lewis were acting together to solicit investments

 from these parties.216 Lewis supposedly initiated and led a “private investment syndicate” on

 behalf of Matthew Maguire and OneJet,217 and he pursued investments with Maguire.218 Lewis

 was allegedly aware of Matthew Maguire’s misconduct, but continued to provide assistance

 nonetheless. In communications with one investor, Lewis allegedly said that he was worried

 about Matthew Maguire since the end of 2016 and had been “trying to get this guy straight for a

 year[.]”219 Lewis also suggested that “[t]he Naples operation was a sham from day 1.”220 Lastly,

 Lewis is said to have given substantial assistance to Matthew Maguire by making material

 misrepresentations and omissions to attract new investment even though Lewis knew that OneJet

 was not financially viable and the Maguires were engaged in violations of the PSA.221 Rather

 than disclose his knowledge to potential investors, Lewis allegedly remained silent to enrich his


 215
        Sovereign Bank, 914 A.2d at 421.
 216
        Amended Complaint at ¶ 70.
 217
        Id. at ¶¶ 72(C), 160(C).
 218
        Id. at ¶¶ 41(7), 73, 161.
 219
        Id. at ¶¶ 75(A), (D)(3), 167(A), (D).
 220
        Amended Complaint at ¶¶ 75(C)(2), 81, 168. Although some of these communications occurred after
        OneJet imploded, Plaintiffs suggest they show Lewis’ state of mind at the time he was soliciting
        investment.
 221
        Id. at ¶¶ 41(44)(U), 53(B), 54(B), 165, 166.


                                                       54
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12         Desc Main
                                        Document      Page 55 of 63


 own financial and economic interests.222 Among those, Lewis allegedly cashed out at least half

 of his investment before OneJet crashed.223 From these alleged facts, the Court finds a

 sufficiently pled claim for common law aiding and abetting and the request to dismiss Count 6

 will be denied.

                   As for the remaining 59 plaintiffs, the Court regards the claim to be lacking.

 Consistent with its discussion of Count 5, the Court finds insufficient allegations to suggest that

 Lewis owed a legal duty to these parties and then breached it. The Court will therefore grant the

 request to dismiss Count 6 as to all plaintiffs excluding the five personally solicited by Lewis.

        E.         Count 7: Aiding and Abetting Liability under Common Law Principles
                   (Robert Lewis and David Minnotte)

                   In Count 7, Plaintiffs allege a cause of action for aiding and abetting liability

 under common law against Lewis and Minnotte.224 Significantly, this is the only claim where

 Minnotte is named a defendant. Plaintiffs allege that while Minnotte and Lewis held shares in

 OneJet, they used their positions on the Airport Authority board to steer a $1,000,000 economic

 development grant to the company.225 Plaintiffs allege that Minnotte and Lewis leveraged the

 grant as a marketing tool to solicit investments in OneJet, suggesting the grant signified the

 Airport Authority’s “approval” of OneJet’s operations.226 Plaintiffs also allege that Pirchesky

 and the Maguires publicized the investments of notable local figures, including Minnotte and




 222
        Id. at ¶¶ 163, 166.
 223
        Id. at ¶ 69.
 224
        Id. at ¶¶ 173-88.
 225
        Amended Complaint at ¶¶ 174-78.
 226
        Id. at ¶¶ 179, 180.


                                                   55
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12        Desc Main
                                        Document      Page 56 of 63


 Lewis, as endorsements of OneJet to attract additional investors.227 Pirchesky allegedly said the

 pair “could secure favorable treatment for OneJet with the Airport Authority.”228 The Amended

 Complaint suggests that at least one plaintiff considered Minnotte’s “endorsement” to be a

 substantial factor in his decision to invest in OneJet.229 Plaintiffs claim Minnotte and Lewis are

 liable to Plaintiffs because they were either aware or should have been aware that the Maguires

 were involved in “an investment scheme to mislead investors” but did nothing to prevent the use

 of their names to promote the scheme.230

                   Plaintiffs’ third common law aiding and abetting claims is their weakest and it is

 admitted as such.231 Count 7 essentially asserts that Lewis and Minnotte aided and abetted the

 Maguires’ scheme by lending their names, prestige, and influence with the Airport Authority to

 bolster OneJet’s operations and generate interest among potential investors. Unlike its sister

 claims, however, Count 7 fails to offer sufficient factual averments that ripen into an actionable

 claim.

                   Assuming the facts of the Amended Complaint to be true, Plaintiffs are unable to

 establish how Lewis and Minnotte substantially assisted a scheme to defraud investors as alleged

 in Count 7. Plaintiffs contend that OneJet solicitation materials used Lewis’ and Minnotte’s

 names to create demand for its securities, but there is no allegation that Lewis and Minnotte were

 aware of these marketing efforts or endorsed them. And out of 64 plaintiffs, only one claims that



 227
          Id. at ¶¶ 41(13)(D), 184.
 228
          Id. at ¶ 183.
 229
          Id. at ¶¶ 41(13)(D), 180.
 230
          Id. at ¶ 186.
 231
          Jan. 2020 Trans. at 9:3-12.


                                                   56
Case 19-02134-GLT           Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                        Desc Main
                                       Document      Page 57 of 63


 Minnotte’s involvement had any impact on his decision to invest.232 The Amended Complaint

 also cannot identify a single plaintiff that Minnotte contacted, and Lewis communicated with no

 more than five. Count 7 also does not reference any material misrepresentations made by Lewis

 and Minnotte, instead referring to statements made about them by Matthew Maguire and

 Pirchesky. Yet even those statements appear to be true. Lewis and Minnotte had indeed

 invested in OneJet, and Defendants do not appear to dispute that the Airport Authority extended

 financial benefits to OneJet while Minnotte and Lewis sat on its board.

                 Plaintiffs also fail to identify the legal duty owed by Lewis and Minnotte to the

 investors and how it was breached. At best, Plaintiffs have alleged that Lewis and Minnotte

 directed the use of public funds to prop up a business in which they owned a personal stake.

 While this conduct might raise conflict of interest concerns and may even breach duties owed to

 the Airport Authority or Allegheny County, it does not readily implicate a duty owed to the

 individual investors, and thus does not support a claim for aiding and abetting liability.

                 Plaintiffs cite cases from other jurisdictions to support an expansive interpretation

 of the aiding and abetting tort, but even those courts recognize that a threshold level of

 knowledge and culpable conduct by the defendant is required before liability can attach.233

 Without the critical elements of knowledge, substantial assistance, and a legal duty, disgruntled

 investors might routinely seek damages from high-profile investors like Warren Buffet whenever

 an attempt to mimic his portfolio leads to a worthless investment. In fact, the fallacy of

 232
        Amended Complaint at ¶ 41(13)(D).
 233
        See In re Enron Corp., 490 F. Supp. 2d at 790 (interpreting Texas securities law to find that the aider and
        abettor must have (a) a general awareness of their role in the violation, (b) given substantial assistance in
        the violation, and (c) intended to deceive the plaintiff or acted with reckless disregard for the truth of the
        primary violator’s misrepresentations); Silvercreek Mgmt., 248 F. Supp. 3d at 446 (plaintiff’s complaint
        alleged with particularity now certain financial institutions helped company engage in fraudulent
        transactions and supplied ample detail as to who knew about the nature of the transactions and their
        fraudulent underlying purpose and provided substantial assistance).


                                                        57
Case 19-02134-GLT             Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12                      Desc Main
                                        Document      Page 58 of 63


 Plaintiffs’ legal theory in Count 7 is laid bare when one considers that OneJet touted the

 investments of several high-profile individuals, including a few plaintiffs, yet only Lewis and

 Minnotte were targeted with this claim. In consideration of these deficiencies, Plaintiffs’ aiding

 and abetting claim cannot survive and Count 7 will be dismissed.

        F.       Count 8: Negligent Misrepresentation
                 (Pirchesky, Campbell, and Boustead Securities, LLC)

                 Plaintiffs’    final    claim     asserts    common        law       liability   for   negligent

 misrepresentation against the Boustead Defendants.                 Plaintiffs contend that the Boustead

 Defendants made material misrepresentations and distributed material misstatements about

 OneJet’s viability to induce further investment.234 They contend the Boustead Defendants are

 liable to all investors who relied on the information, regardless of whether they bought their

 securities from Pirchesky.235 Plaintiffs also assert that, even if the Boustead Defendants were

 unaware that the statements were false, they owed a duty of reasonable care to ensure the

 statements were accurate.236

                 To establish a claim of negligent misrepresentation under Pennsylvania law, the

 following elements must be shown:

                 (1) a misrepresentation of a material fact; (2) made under circumstances
                 in which the misrepresenter ought to have known its falsity; (3) with an
                 intent to induce another to act on it; and; (4) which results in injury to a
                 party acting in justifiable reliance on the misrepresentation.237

 Unlike an intentional misrepresentation, “the speaker need not know his or her words are untrue,

 but must have failed to make a reasonable investigation [concerning] the truth” of a material

 234
        Amended Complaint at ¶ 197.
 235
        Id. at ¶¶ 193, 201.
 236
        Amended Complaint at ¶¶ 192, 199.
 237
        Bortz v. Noon, 729 A.2d 555, 561 (Pa. Super. Ct. 1999) (citations omitted).


                                                       58
Case 19-02134-GLT          Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12                Desc Main
                                       Document      Page 59 of 63


 fact.238 A plaintiff must also establish the existence of a duty owed by one party to another.239

 Contractual privity is unnecessary because Pennsylvania adopted § 522 of the Restatement

 (Second) of Torts as the foundation for a cause of action “where information is negligently

 supplied by one in the business of supplying information … and where it is foreseeable that the

 information will be used and relied upon by third persons, even if the third parties have no direct

 contractual relationship with the supplier of the information.”240

                 The Court already found the Amended Complaint deficient because it did not

 allege a specific material misrepresentation made by Campbell. It also did not identify any

 plaintiff who heard Campbell make a misstatement.                   For these reasons, Count 8 will be

 dismissed as to Campbell.

                 The Boustead Defendants contend that Plaintiffs’ fraud-based claims are recast in

 Count 8 as a negligent misrepresentation claim, and that is undoubtedly true. But it does not

 discount the viability of the cause of action. As noted before, Plaintiffs identify several material

 misstatements made or repeated by Pirchesky and contend that he “failed to exercise reasonable

 diligence to verify the truth or falsity” of the statements.241 Plaintiffs assert that OneJet was not

 financially viable when those statements were made and their securities were subsequently

 rendered worthless.242




 238
        Id.
 239
        Id.
 240
        Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866 A.2d 270, 287 (Pa. 2005).
 241
        Plaintiffs’ Brief in Opposition at 6; Amended Complaint at ¶ 60.
 242
        Amended Complaint at ¶ 103.


                                                        59
Case 19-02134-GLT           Doc 343       Filed 05/22/20 Entered 05/22/20 14:01:12          Desc Main
                                        Document      Page 60 of 63


                 The Boustead Defendants maintain that Plaintiffs fail to sufficiently plead the

 fourth element – reliance – as to most of the Plaintiffs’ claims.243 They note that the Non-Broker

 Plaintiffs admittedly did not acquire OneJet securities from Pirchesky, nor are they alleged to

 have received any communications from the Boustead Defendants. And among those Broker-

 Plaintiffs who purchased stock from Pirchesky, only four (Orttech Ltd.; Triad Investments, Inc.;

 The Gregory S. Zenczak Family Dynasty Trust; and The Stephen J. Zenczak Family Dynasty

 Trust, together, the “Zenczak Plaintiffs”) allege to have relied on any misstatements.244 Plaintiffs

 respond by claiming that, aside from the direct sales procured by Pirchesky, the Boustead

 Defendants were responsible for innumerable indirect sales because the investing public

 perceived their involvement as legitimizing the OneJet business operations.245

                 Before Plaintiffs can build a case for justifiable reliance, they must first show they

 were aware of the Boustead Defendants, their statements, or their solicitation materials. After

 canvassing the Amended Complaint, the Court finds nothing to bolster a claim for negligent

 misrepresentation by any of the Non-Broker Plaintiffs. Aside from having no direct interaction

 with Pirchesky, none of the Non-Broker Plaintiffs allege to know anything about his

 involvement. They also did not receive any communications or financial documents from him,

 nor did they hear any statements he may have made. The same can be said for Boustead.

 Instead, each of these plaintiffs bought their securities from Maguire and ostensibly made their

 investments based on the information he provided. While privity may not be required, the

 Boustead Defendant’s actions still must have some discernible influence on the investor’s

 decision to purchase OneJet securities. Because the Amended Complaint offers no facts on

 243
        Notice of Motion and Motion to Dismiss at 26.
 244
        Id. at 15, 26.
 245
        Plaintiffs’ Brief in Opposition at 31-32, 36.

                                                        60
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                        Document      Page 61 of 63


 which the Court can find that the Non-Broker Plaintiffs were aware of Boustead or Pirchesky’s

 misstatements, they have not shown justifiable reliance and thus have not alleged a plausible

 claim for negligent misrepresentation. The Court will dismiss Count 8 as to the Non-Broker

 Plaintiffs.

                  As for the Broker Plaintiffs, the Court finds the pleading standard suggested by

 the Boustead Defendants to be too rigorous. The claims alleged in Count 8 are for mere

 negligence and the specificity required under the heightened pleading standard of Rule 9(b) is

 inapplicable.    Instead, Plaintiffs must put the Boustead Defendants on notice of the facts

 supporting the legal elements of their claim, and here, the Court finds they have done so. When

 examining the entire Amended Complaint, the Court finds that despite its failure to use precise

 terms like “reliance” or “relied” for each Broker-Plaintiff, the allegations show that the Boustead

 Defendants made many material statements about OneJet’s profitability and operations before

 investment decisions were made. And because most of those plaintiffs bought their securities

 from Pirchesky and do not claim to have received OneJet information from any other source, the

 Court can reasonably infer, viewing the Amended Complaint in a light most favorable to

 Plaintiffs, that they relied on his statements when making their investments.246

                  To draw a reasonable inference, however, the Amended Complaint must provide

 the Court with suitable underlying facts. The Court finds that the Zenczak Plaintiffs provide

 insufficient factual content to bolster a claim of negligent misrepresentation.                          Although

 Pirchesky allegedly sold securities to these plaintiffs, they do not attribute any specific


 246
         See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads factual content that
         allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”).
         This assessment does not alter the ultimate burden of proof for reliance in the context of an omission or an
         omission and representation made in connection with the sale of securities. See, e.g., Hoxworth, 903 F.2d
         at 202, holding modified by Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421 (3d
         Cir. 1994); Sharp v. Coopers & Lybrand, 649 F.2d 175, 189 (3d Cir. 1981).


                                                         61
Case 19-02134-GLT            Doc 343      Filed 05/22/20 Entered 05/22/20 14:01:12                       Desc Main
                                        Document      Page 62 of 63


 misrepresentations to him.247 Rather, the Zenczak Plaintiffs identify a series of false statements

 made by Matthew Maguire during a December 2017 meeting in Cleveland. Importantly, each of

 the Zenczak Plaintiffs allege they relied on the misrepresentations of Matthew Maguire – not any

 statement made by Pirchesky – when making their investments.248 Absent a direct allegation that

 Pirchesky made a false statement to them or omitted a material fact, the Zenczak Plaintiffs fail to

 set forth a valid claim for relief against the Boustead Defendants.

                  The Boustead Defendants also seek dismissal of claims brought by David Aloe,

 Andrew Constantakis, and Matthew Johnson because they did not directly receive solicitation

 information and financials from Pirchesky, but had the information passed on from other

 investors. Viewing the facts in a light most favorable to Plaintiffs, it is reasonably foreseeable

 that prospective investors might share solicitation materials with each other, and thus the Court

 finds no basis to dismiss the claims of these plaintiffs at this time.249

                  Boustead argues that some claims are ripe for dismissal because the alleged

 misrepresentations occurred after Plaintiffs acquired their OneJet securities. Boustead contends

 that the claims of at least four plaintiffs are not actionable because “there is no possibility that a

 Plaintiff could have relied on or considered a representation that was made after they had already

 invested.”250 While the legal principle may be accurate, it does not extinguish the claims

 referenced by Boustead. As the chart below shows, each of the four plaintiffs identified by


 247
         Compare Amended Complaint at ¶¶ 7 (22), (40), (52), (58), (59) with ¶¶ 41 (22), (40), (52), (58), and (59).
 248
         Id. at ¶ 41(39)(D), 52(D), 58(D), 59(D).
 249
         See Bilt-Rite Contractors, Inc., 866 A.2d at 287 (adopting section 552 of the Restatement (Second) of Torts
         in Pennsylvania to impose liability “where information is negligently supplied by one in the business of
         supplying information … and where it is foreseeable that the information will be used and relied upon by
         third persons, even if the third parties have no direct contractual relationship with the supplier of
         information.”).
 250
         Notice of Motion and Motion to Dismiss at 15.

                                                         62
    Case 19-02134-GLT              Doc 343     Filed 05/22/20 Entered 05/22/20 14:01:12              Desc Main
                                             Document      Page 63 of 63


      Boustead alleged they received misrepresentations from Pirchesky before they acquired OneJet

      securities:

                                                                         Date       Cite in
                                                       First Alleged     Securities Amend.
                          Plaintiff                    Misrepresentation Acquired Compl.
                          Aloe Brothers, LLC           2/9/2017          6/6/2017   ¶ 7(2); ¶41(2)
                          Blair Oak Investments, LP    2/9/2017             3/10/2017   ¶ 7(10); ¶
                                                                                        41(10)
                          Constantakis, Nicholas &     7/12/2017            7/26/2017   ¶ 7(15); ¶
                          Veronica                                                      41(15)
                          Flighthawk, LLC              2/2/2018             4/4/2018    ¶ 7(21); ¶
                                                                                        41(21)


      Boustead’s request for dismissal is therefore denied with respect to these four plaintiffs.

      IV.      CONCLUSION

                        Based on the discussion above, the motions to dismiss filed by Robert Campbell

      and David Minnotte will be granted. As to all other defendants, the motions are granted in part

      and denied in part for the reasons stated in this Memorandum Opinion. This opinion constitutes

      the Court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052.

      The Court will issue a separate order consistent with this opinion.

                        ENTERED at Pittsburgh, Pennsylvania.



      Dated: May 22, 2020
                                                         GREGORY L. TADDONIO
                                                         UNITED STATES BANKRUPTCY JUDGE
      Case administrator to mail to:

cm:
James Cooney, Esq.
Brian Bisignani, Esq.
Patrick Cavanaugh, Esq.
Zachary Gordon, Esq.
George Fitting, Esq.
Jerry Stubenhofer, Esq.
Jason Ott, Esq.
Jason Shedlock,Esq.
Stephanie Short, Esq.
Keith Whitson, Esq.
                                                        63
